 



Exhibit 10.1
 
CONFORMED COPY
AGREEMENT AND PLAN OF MERGER
BY AND AMONG
ITHAKA ACQUISITION CORP.,
ITHAKA SUB ACQUISITION CORP.,
ALSIUS CORPORATION
and
CERTAIN OF THE SHAREHOLDERS OF
ALSIUS CORPORATION
DATED AS OF OCTOBER 3, 2006

 



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
     THIS AGREEMENT AND PLAN OF MERGER is made and entered into as of October 3,
2006, by and among Ithaka Acquisition Corp., a Delaware corporation (“Parent”),
Ithaka Sub Acquisition Corp., a California corporation and a wholly-owned
subsidiary of Parent (“Merger Sub”), Alsius Corporation, a California
corporation (“Company”), and each of the persons listed under the caption
“Signing Shareholders” on the signature page hereof, such persons being certain
of the shareholders of the Company (each a “Signing Shareholder” and,
collectively, the “Signing Shareholders”). Notwithstanding anything in this
Agreement to the contrary, the parties acknowledge that, although the Signing
Shareholders have approved and adopted this entire Agreement in accordance with
Section 1.13(a), the only covenants that bind them in their capacities as
Signing Shareholders are Sections 1.5(a), 1.13, 1.14, 1.18, 5.10, 5.11, 5.12,
5.13 and 5.14.
RECITALS
     A. Upon the terms and subject to the conditions of this Agreement (as
defined in Section 1.2) and in accordance with the California Business
Corporation Act (the “CGCL”), Parent and the Company intend to enter into a
business combination transaction by means of a merger between Merger Sub and the
Company in which the Company will merge with Merger Sub and be the surviving
entity and a wholly owned subsidiary of Parent.
     B. The Boards of Directors of each of the Company, Parent and Merger Sub
have determined that the Merger (as defined in Section 1.1) is fair to, and in
the best interests of, their respective companies and their respective
stockholders.
     C. The parties intend, by executing this Agreement, to adopt a plan of
reorganization within the meaning of Section 368 of the Internal Revenue Code of
1986, as amended (the “Code”).
     NOW, THEREFORE, in consideration of the covenants, promises and
representations set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows (defined terms used in this Agreement are listed alphabetically in
Article IX, together with the Section and, if applicable, paragraph number in
which the definition of each such term is located):

2



--------------------------------------------------------------------------------



 



ARTICLE I
THE MERGER
     1.1 The Merger. At the Effective Time (as defined in Section 1.2) and
subject to and upon the terms and conditions of this Agreement and the
applicable provisions of the CGCL, Merger Sub shall be merged with and into the
Company (the “Merger”), the separate corporate existence of Merger Sub shall
cease and the Company shall continue as the surviving corporation. The Company
as the surviving corporation after the Merger is hereinafter sometimes referred
to as the “Surviving Corporation.”
     1.2 Effective Time; Closing. Subject to the conditions of this Agreement,
the parties hereto shall cause the Merger to be consummated by filing with the
Secretary of State of the State of California in accordance with the relevant
provisions of the CGCL a certified copy of this Agreement (the “Certificate of
Merger”) (the time of such filing with the Secretary of State of the State of
California, or such later time as may be agreed in writing by the Company and
Parent and specified in the Certificate of Merger, being the “Effective Time”)
as soon as practicable on or after the Closing Date (as herein defined). The
term “Agreement” as used herein refers to this Agreement and Plan of Merger, as
the same may be amended from time to time, and all schedules hereto (including
the Company Schedule and the Parent Schedule, as defined in the preambles to
Articles II and III hereof, respectively). Unless this Agreement shall have been
terminated pursuant to Section 8.1, the closing of the Merger (the “Closing”)
shall take place at the offices of Graubard Miller, counsel to Parent, The
Chrysler Building, 405 Lexington Avenue, New York, New York 10174-1901, at a
time and date to be specified by the parties, which shall be no later than the
second business day after the satisfaction or waiver of the conditions set forth
in Article VI, or at such other time, date and location as the parties hereto
agree in writing (the “Closing Date”). Closing signatures may be transmitted by
facsimile.
     1.3 Effect of the Merger. At the Effective Time, the effect of the Merger
shall be as provided in this Agreement and the applicable provisions of the
CGCL. Without limiting the generality of the foregoing, and subject thereto, at
the Effective Time all the property, rights, privileges, powers and franchises
of the Company and Merger Sub shall vest in the Surviving Corporation, and all
debts, liabilities and duties of the Company and Merger Sub shall become the
debts, liabilities and duties of the Surviving Corporation.
     1.4 Articles of Incorporation; Bylaws.
     (a) At the Effective Time, the Articles of Incorporation of the Company
shall be amended and restated by the filing under the CGCL of an Amended and
Restated Articles of Incorporation of the Company in the form annexed hereto as
Exhibit A, which, as so filed, shall be the Articles of Incorporation of the
Surviving Corporation until thereafter amended as provided by law and such
Articles of Incorporation of the Surviving Corporation.
     (b) Also, at the Effective Time, the Bylaws of Merger Sub, a copy of which
is annexed hereto as Exhibit B, shall be the Bylaws of the Surviving
Corporation.

3



--------------------------------------------------------------------------------



 



     1.5 Effect on Capital Stock. Subject to the terms and conditions of this
Agreement, at the Effective Time, by virtue of the Merger and this Agreement and
without any action on the part of Merger Sub, the Company or the holders of any
of the securities of the Company, the following shall occur:
     (a) Conversion of Company Capital Stock. Other than any shares to be
canceled pursuant to Section 1.5(c), all shares of capital stock, no par value,
of the Company (“Company Capital Stock”) and convertible promissory notes
(“Notes”) issued and outstanding immediately prior to the Effective Time,
including shares of Company Capital Stock subject to dissenters’ rights in
accordance with Section 1.17, will be automatically converted (subject to
Section 1.5(f)), on the Closing Date, into the right to receive (i) 8,000,000
shares of Parent Common Stock (as defined in Section 3.3(a)) (“Merger Shares”)
and (ii) the Milestone Shares (as defined in Section 1.5(b)(iii)), all of which
shall be distributed to the holders of the Company Capital Stock and Notes in
accordance with the priorities set forth in Schedule 1.5(a), pro rata in
accordance with the number of shares of Company Capital Stock or principal
amount of Notes, as the case may be, held by each such holder. The Company and
the Signing Shareholders acknowledge that, as a result of the priorities set
forth in Schedule 1.5(a), the holders of common stock and preferred stock of the
Company, other than holders of Series F Preferred Stock, may not be entitled to
receive any Merger Shares or Milestone Shares. For purposes of Schedule 1.5(a),
the Merger Shares shall be valued at the last sale price on the third trading
day immediately preceding the Closing Date.
     (b) Milestone Shares.
     (i) For each of the fiscal years 2007, 2008 and 2009 for which the Revenues
(as defined in Section 1.5(b)(iii)) of the Surviving Corporation equal or exceed
80% of the “Revenue Target” set forth below for such year, Parent shall issue
that percentage of the shares of Parent Common Stock set forth in
Section 1.5(b)(ii) as “Target Shares” for such year determined as follows:

          Revenues as % of Revenue Target   Percentage of Target Shares
(A) Less than 80%
    0 %
 
       
(B) 80% to 100%
  50% plus 50% multiplied by a fraction the numerator of which is the difference
between actual Revenues as a percentage of the Revenue Target less 80% and the
denominator of which is 20%. By way of illustration, if actual Revenues are
87.5%, the percentage of Target Shares to be issued would be 50% plus 50%
(87.5%-80%)/20% = 50% plus 18.75% =68.75%.
 
       
(C) Greater than 100% but less than 120%
    100 % In addition to the Target Shares, if, for any such year, the actual
Revenues are equal to or in excess of 120% of the Revenue Target for such year,
Parent shall issue that number of “120% Target Shares” set forth in
Section 1.5(b)(ii).

4



--------------------------------------------------------------------------------



 



     (ii) The Revenue Targets, Target Shares and 120% Target Shares for each of
the fiscal years 2007, 2008 and 2009 shall be as follows:

                          Year   Revenue Target     Target Shares     120%
Target Shares  
2007
  $ 14,800,000       500,000       250,000  
2008
  $ 28,000,000       1,500,000       250,000  
2009
  $ 47,000,000       3,000,000       500,000  

     (iii) As used in this Agreement, (A) the term “Revenues” shall mean the
revenues of the Surviving Corporation, calculated in a manner consistent with
the Audited Financial Statements (as defined in Section 2.7), for the fiscal
year in question, as derived from the audited financial statements of Parent and
its subsidiaries for such year as publicly reported, excluding revenues from
acquisitions of businesses made after the date of this Agreement and (B) the
term “Milestone Shares” shall mean shares of Parent Common Stock issuable
pursuant to the provisions of this Section 1.5(b).
     (iv) Milestone Shares, to the extent earned, shall be issued, in accordance
with the priorities set forth in Schedule 1.5(a) after giving effect to the
shares of Parent Common Stock issued pursuant to Section 1.5(a), no later than
April 30th of the year following the year with respect to which they are earned
or as soon as practicable thereafter. For purposes of Schedule 1.5(a), the
Milestone Shares shall be valued at the last sale price on the third trading day
preceding the date of issuance. Notwithstanding anything in this Section 1.5 to
the contrary, Milestone Shares otherwise distributable with respect to
Dissenting Shares shall be distributed to the holders of Company Capital Stock
and Notes other than the holders of Dissenting Shares.
     (v) The provisions of this Section 1.5(b) shall remain in effect
notwithstanding any acquisition, merger, consolidation, stock exchange, asset
sale or similar event affecting the Surviving Corporation or Parent. Following
such event, the acquiring or surviving party will continue to be obligated to
issue Milestone Shares in accordance with Schedule 1.5(a) to the extent Parent
would have been obligated to do so had such event not occurred. Following such
event, if applicable, any unissued portion of Milestone Shares previously
payable in Parent Common Stock will be payable in the form of the security or
other consideration into which Parent Common Stock is converted. Neither the
Surviving Corporation nor Parent will consummate any acquisition, merger,
consolidation, stock exchange, asset sale or similar event without providing for
the potential economic benefits of this Section 1.5(b).
     (c) Cancellation of Treasury and Parent-Owned Stock. Each share of Company
Capital Stock held by the Company or owned by Merger Sub, Parent or any direct
or indirect wholly-owned subsidiary of the Company or of Parent immediately
prior to the Effective Time shall be canceled and extinguished without any
conversion or payment in respect thereof.

5



--------------------------------------------------------------------------------



 



     (d) Capital Stock of Merger Sub. Each share of Common Stock, par value, of
Merger Sub (the “Merger Sub Common Stock”) issued and outstanding immediately
prior to the Effective Time shall be converted into one validly issued, fully
paid and nonassessable share of common stock, no par value, of the Surviving
Corporation. Each certificate evidencing ownership of shares of Merger Sub
Common Stock shall evidence ownership of such shares of common stock of the
Surviving Corporation.
     (e) Adjustments to Exchange Ratios. The numbers of shares of Parent Common
Stock that the holders of the Company Capital Stock are entitled to receive as a
result of the Merger shall be equitably adjusted to reflect appropriately the
effect of any stock split, reverse stock split, stock dividend (including any
dividend or distribution of securities convertible into Parent Common Stock),
reorganization, recapitalization, reclassification, combination, exchange of
shares or other like change with respect to Parent Common Stock occurring on or
after the date hereof and prior to the completion of the issuance, if any, of
the Milestone Shares.
     (f) Fractional Shares. No fraction of a share of Parent Common Stock will
be issued by virtue of the Merger, and each holder of shares of Company Capital
Stock or Notes who would otherwise be entitled to a fraction of a share of
Parent Common Stock (after aggregating all fractional shares of Parent Common
Stock that otherwise would be received by such holder) shall, upon compliance
with Section 1.6, receive from Parent, in lieu of such fractional share, one
(1) share of Parent Common Stock.
     1.6 Surrender of Certificates; Uncertificated Shares.
     (a) Exchange Agent. Continental Stock Transfer & Trust Company
(“Continental”) shall be designated by the parties hereto to act as the exchange
agent (the “Exchange Agent”) in the Merger.
     (b) Parent to Provide Common Stock. Promptly after the Effective Time, and
in no event more than three (3) business days thereafter, Parent shall make
available to the Exchange Agent, for exchange in accordance with this Article I,
the shares of Parent Common Stock issuable pursuant to Section 1.5 (other than
Milestone Shares) in exchange for outstanding shares of Company Capital Stock
and Notes and any dividends or distributions to which holders of shares of
Company Capital Stock may be entitled pursuant to Section 1.6(e).
     (c) Exchange Procedures. The certificates representing the shares of Parent
Common Stock issuable with respect to certificates for shares of Company Capital
Stock and Notes (collectively, “Company Instruments”) shall be issued to the
holders of Company Instruments upon surrender of the Company Instruments in the
manner provided in this Section 1.6 (or in the case of a lost, stolen or
destroyed instrument, upon delivery of an affidavit (and indemnity, if required)
in the manner provided in Section 1.8). Each holder shall be issued two separate
certificates (in equal amounts) for such holder’s Escrow Shares (as defined in
Section 1.11) and two separate certificates (in equal amounts) for the remaining
number of shares of Parent Common Stock to which such holder is entitled.
Promptly after the Effective Time, and in no event more than

6



--------------------------------------------------------------------------------



 



three (3) business days thereafter, Parent shall cause the Exchange Agent to
mail to each holder of record (as of the Effective Time) of Company Instruments,
which immediately prior to the Effective Time represented outstanding shares of
Company Capital Stock and Notes that were converted into the right to receive
shares of Parent Common Stock pursuant to Section 1.5: (i) a letter of
transmittal in customary form and including a provision to the effect set forth
in Section 1.18, and (ii) instructions for use in effecting the surrender of the
Company Instruments in exchange for the certificates representing shares of
Parent Common Stock to which the holder of such Company Instruments is entitled
as a result of the Merger and any dividends or other distributions pursuant to
Section 1.6(e). Upon surrender of Company Instruments for cancellation to the
Exchange Agent or to such other agent or agents as may be appointed by Parent,
together with such letter of transmittal, duly completed and validly executed in
accordance with the instructions thereto, the holders of such Company
Instruments shall be entitled to receive in exchange therefor such amounts of
certificates representing the number of shares of Parent Common Stock into which
their             shares of Company Capital Stock and Notes were converted at
the Effective Time, including the Escrow Shares (which shall be delivered to the
Escrow Agent pursuant to Section 1.11), and any dividends or distributions
payable pursuant to Section 1.6(e), and the Company Instruments so surrendered
shall forthwith be canceled. Until so surrendered, outstanding Company
Instruments will be deemed, from and after the Effective Time, to evidence only
the right to receive the applicable number of shares of Parent Common Stock
issuable pursuant to Section 1.5(a).
     (d) Uncertificated Shares and Notes. Not later than one (1) business day
after the Effective Time, the Company shall provide to Parent, with a copy to
the Exchange Agent, a list, certified as being true and complete by the
Company’s Chief Financial Officer, of all holders of Company Capital Stock and
Notes that are not represented by Company Instruments who are entitled to
receive Parent Common Stock in exchange therefor as a result of the Merger,
which list shall state the name, address and tax identification number of each
such holder, the number of shares of Company Capital Stock and Notes held by
such holder that are not so represented and the number of shares of Parent
Common Stock such holder is entitled to receive with respect thereto. Parent
shall thereupon issue to the Exchange Agent, in its capacity as stock transfer
agent of the Company, an authorization to issue and deliver to the holders of
such uncertificated shares of Company Capital Stock and Notes the numbers of
shares of Parent Common Stock that they are entitled to receive in exchange
therefor as a result of the Merger and the Exchange Agent shall so issue and
deliver certificates representing such shares of Parent Common Stock to such
holders as if such holders had delivered Company Instruments representing such
shares of Company Capital Stock and Notes to the Exchange Agent pursuant to
Section 1.5(c).
     (e) Distributions With Respect to Unexchanged Shares. No dividends or other
distributions declared or made after the date of this Agreement with respect to
Parent Common Stock with a record date after the Effective Time will be paid to
the holders of any unsurrendered Company Instruments with respect to the shares
of Parent Common Stock to be issued upon surrender thereof until the holders of
record of such Company Instruments shall surrender such Company Instruments.
Subject to applicable law, following surrender of any such Company Instruments
with a properly completed

7



--------------------------------------------------------------------------------



 



letter of transmittal, the Exchange Agent shall promptly deliver to the record
holders thereof, without interest (other than accrued interest on the Notes
through the Effective Time in accordance with the terms of the Notes), the
certificates representing shares of Parent Common Stock issued in exchange
therefor and the amount of any such dividends or other distributions with a
record date after the Effective Time theretofore paid with respect to such
shares of Parent Common Stock.
     (f) Transfers of Ownership. If certificates representing shares of Parent
Common Stock are to be issued in a name other than that in which the Company
Instruments surrendered in exchange therefor are registered, it will be a
condition of the issuance thereof that the Company Instruments so surrendered
will be properly endorsed and otherwise in proper form for transfer and that the
persons requesting such exchange will have paid to Parent or any agent
designated by it any transfer or other taxes required by reason of the issuance
of certificates representing shares of Parent Common Stock in any name other
than that of the registered holder of the Company Instruments surrendered, or
established to the satisfaction of Parent or any agent designated by it that
such tax has been paid or is not payable.
     (g) Required Withholding. Each of the Exchange Agent, Parent and the
Surviving Corporation shall be entitled to deduct and withhold from any
consideration payable or otherwise deliverable pursuant to this Agreement to any
holder or former holder of Company Capital Stock or Notes such amounts as are
required to be deducted or withheld therefrom under the Code or under any
provision of state, local or foreign tax law or under any other applicable legal
requirement. To the extent such amounts are so deducted or withheld, such
amounts shall be treated for all purposes under this Agreement as having been
paid to the person to whom such amounts would otherwise have been paid.
     (h) Termination of Exchange Agent Obligations. Certificates for shares of
Parent Common Stock held by the Exchange Agent that have not been delivered to
holders of Company Instruments within six (6) months after the Effective Time
shall promptly be paid or delivered, as appropriate, to Parent, and thereafter
holders of Company Instruments who have not theretofore complied with the
exchange procedures outlined in and contemplated by this Section 1.6 shall
thereafter look only to Parent (subject to abandoned property, escheat and
similar laws) for their claim for shares of Parent Common Stock and any
dividends or distributions pursuant to Section 1.6(e) with respect to shares of
Parent Common Stock to which they are entitled.
     (i) No Liability. Notwithstanding anything to the contrary in this Section
1.6, neither the Exchange Agent, Parent, the Surviving Corporation, the Company
nor any party hereto shall be liable to a holder of shares of Parent Common
Stock or Company Capital Stock or Notes for any amount properly paid to a public
official pursuant to any applicable abandoned property, escheat or similar law.
     1.7 No Further Ownership Rights in Company Stock. All shares of Parent
Common Stock issued in accordance with the terms hereof shall be deemed to have
been issued in full satisfaction of all rights pertaining to such shares of
Company Capital Stock and Notes and there

8



--------------------------------------------------------------------------------



 



shall be no further registration of transfers on the records of the Surviving
Corporation of shares of Company Capital Stock or Notes that were outstanding
immediately prior to the Effective Time. If, after the Effective Time, Company
Instruments are presented to the Surviving Corporation for any reason, they
shall be canceled and exchanged as provided in this Article I.
     1.8 Lost, Stolen or Destroyed Certificates. In the event that any Company
Instruments shall have been lost, stolen or destroyed, the Exchange Agent shall
issue in exchange for such lost, stolen or destroyed Company Instruments, upon
the making of an affidavit of that fact by the holder thereof, the certificates
representing the shares of Parent Common Stock that the shares of Company
Capital Stock or Notes formerly represented by such Company Instruments were
converted into and any dividends or distributions payable pursuant to
Section 1.6(e); provided, however, that, as a condition precedent to the
issuance of such certificates representing shares of Parent Common Stock and
other distributions, the owner of such lost, stolen or destroyed Company
Instruments shall indemnify Parent against any claim that may be made against
Parent, the Surviving Corporation or the Exchange Agent with respect to the
Company Instruments alleged to have been lost, stolen or destroyed.
     1.9 Tax Consequences. It is intended by the parties hereto that the Merger
shall constitute a reorganization within the meaning of Section 368 of the Code.
The parties hereto adopt this Agreement as a “plan of reorganization” within the
meaning of Sections 1.368-2(g) and 1.368-3(a) of the United States Income Tax
Regulations.
     1.10 Taking of Necessary Action; Further Action. If, at any time after the
Effective Time, any further action is necessary or desirable to carry out the
purposes of this Agreement and to vest the Surviving Corporation with full
right, title and possession to all assets, property, rights, privileges, powers
and franchises of the Company and Merger Sub, the officers and directors of the
Company and Merger Sub will take all such lawful and necessary action.
     1.11 Escrow.
     (a) As the sole remedy for the indemnity obligations set forth in
Article VII, at the Closing, each Person receiving Merger Shares shall deposit
in escrow, to be held for the period ending on the thirtieth day after the date
that Parent is required to file its Annual Report on Form 10-K for the year
ended December 31, 2007 (the “Indemnity Escrow Period”) and for such further
period as may be required pursuant to the Escrow Agreement referred to below,
ten percent (10%) of the Merger Shares received by such Person (the “Indemnity
Escrow Shares”), which shares shall be allocated among the Persons entitled to
receive them in the same proportions as the shares of Parent Common Stock are
allocated among them, all in accordance with the terms and conditions of the
Escrow Agreement to be entered into at the Closing between Parent, the
Representatives referred to in Section 1.14(b) and Continental, as Escrow Agent,
substantially in the form annexed hereto as Exhibit C (the “Escrow Agreement”).
     (b) If, at the Effective Time, holders of Company Capital Stock have
properly exercised rights under the CGCL with respect to Dissenting Shares (as
defined in Section 1.17(b)), to provide a fund for reimbursement to Parent for
payments made by Parent or the Company with respect to Dissenting Shares
pursuant to Section 1.17(c), each Person

9



--------------------------------------------------------------------------------



 



receiving Merger Shares shall deposit in escrow, to be held until all claims by
Dissenters with respect to Dissenting Shares are finally resolved, such number
of Merger Shares as Parent shall reasonably determine is sufficient to provide
for such reimbursement, not to exceed ten percent (10%) of the Merger Shares
received by such Person (“Reimbursement Escrow Shares” and, together with the
Indemnity Escrow Shares, the “Escrow Shares”), which shares shall be allocated
among the Persons entitled to receive them in the same proportions as the shares
of Parent Common Stock are allocated among them, all in accordance with the
terms and conditions of the Escrow Agreement.
     1.12 Rule 145. All shares of Parent Common Stock issued pursuant to this
Agreement to “affiliates” of the Company listed in Schedule 1.12 will be subject
to certain resale restrictions under Rule 145 promulgated under the Securities
Act and all certificates representing such shares shall bear an appropriate
restrictive legend.
     1.13 Signing Shareholder Matters.
     (a) By his, her or its execution of this Agreement, each Signing
Shareholder, in his, her or its capacity as a shareholder of the Company, hereby
approves and adopts this Agreement and authorizes the Company, its directors and
officers to take all actions necessary for the consummation of the Merger and
the other transactions contemplated hereby pursuant to the terms of this
Agreement and its exhibits. Such execution shall be deemed to be action taken by
the irrevocable written consent of each Signing Shareholder for purposes of
Section 603 of the CGCL. Each Signing Shareholder also confirms that he, she or
it is not entitled to any dissenters rights pursuant to the CGCL.
     (b) Each Signing Shareholder, for itself only, represents and warrants as
follows: (i) all Parent Common Stock to be acquired by such Signing Shareholder
pursuant to this Agreement will be acquired for his, her or its account and not
with a view towards distribution thereof other than, with respect to Signing
Shareholders that are entities, transfers to its shareholders, partners or
members; (ii) it understands that he, she or it must bear the economic risk of
the investment in the Parent Common Stock, which cannot be sold by him, her or
it unless it is registered under the Securities Act (as defined in
Section 1.13(c)), or an exemption therefrom is available thereunder; (iii) he,
she or it has had both the opportunity to ask questions and receive answers from
the officers and directors of Parent and all persons acting on Parent’s behalf
concerning the business and operations of Parent and to obtain any additional
information to the extent Parent possesses or may possess such information or
can acquire it without unreasonable effort or expense necessary to verify the
accuracy of such information; and (iv) he, she or it has had access to the
Parent SEC Reports filed prior to the date of this Agreement. Each Signing
Shareholder acknowledges, as to himself, herself or itself only, that (v) he,
she or it is either (A) an “accredited investor” as such term is defined in Rule
501(a) promulgated under the Securities Act or (B) a person possessing
sufficient knowledge and experience in financial and business matters to enable
it to evaluate the merits and risks of an investment in Parent; and (vi) he, she
or it understands that the certificates representing the Parent Common Stock to
be received by him, her or it may bear legends to the effect that the Parent
Common Stock may not be transferred except upon compliance with (C) the
registration requirements of the Securities Act (or an exemption

10



--------------------------------------------------------------------------------



 



therefrom) and (D) the provisions of Section 1.18 of this Agreement and the
Lock-Up Agreement referred to therein.
     (c) Each Signing Shareholder, for himself, herself or itself, represents
and warrants that the execution and delivery of this Agreement by such Signing
Shareholder does not, and the performance of his, her or its obligations
hereunder will not, on the part of such Signing Shareholder, require any
consent, approval, authorization or permit of, or filing with or notification
to, any court, administrative agency, commission, governmental or regulatory
authority, domestic or foreign (a “Governmental Entity”), except (i) for
applicable requirements, if any, of the Securities Act of 1933, as amended
(“Securities Act”), the Securities Exchange Act of 1934, as amended (“Exchange
Act”), state securities laws (“Blue Sky Laws”), and the rules and regulations
thereunder, and (ii) where the failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications, would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect (as defined in Section 10.2(a)) on such Signing Shareholder or
the Company or, after the Closing, the Parent, or prevent consummation of the
Merger or otherwise prevent the parties hereto from performing their obligations
under this Agreement.
     1.14 Committee and Representatives for Purposes of Escrow Agreement.
     (a) Parent Committee. Prior to the Closing, the Board of Directors of
Parent shall appoint a committee consisting of Eric M. Hecht and Paul Brooke to
act on behalf of Parent to take all necessary actions and make all decisions
pursuant to the Escrow Agreement regarding Parent’s right to indemnification
pursuant to Article VII hereof. In the event of a vacancy in such committee, the
Board of Directors of Parent shall appoint as a successor a Person who was a
director of Parent prior to the Closing Date or some other Person who would
qualify as an “independent” director of Parent and who has not had any
compensatory business relationship with the Company prior to the Closing. Such
committee is intended to be the “Committee” referred to in Article VII hereof
and the Escrow Agreement.
     (b) Representatives. The Company and the Signing Shareholders hereby
designate Kurt Wheeler and Wende Hutton, acting together, to represent the
interests of the Persons entitled to receive Parent Common Stock as a result of
the Merger for purposes of the Escrow Agreement. If either such Person ceases to
serve in such capacity, for any reason, such Person shall designate his or her
successor. Failing such designation within ten (10) business days after a
Representative has ceased to serve, those members of the Board of Directors of
Parent who were directors of the Company prior to the Closing shall appoint as
successor a Person who was a former shareholder of the Company or such other
Person as such members shall designate. Such Persons or their successors are
intended to be the “Representatives” referred to in Section 1.11 and Article VII
hereof and the Escrow Agreement.
     1.15 Derivative Securities. The Company shall arrange that all outstanding
options, warrants, convertible debt and other derivative securities of the
Company that are not exercised for or converted into shares of Company Capital
Stock prior to the Effective Time shall be

11



--------------------------------------------------------------------------------



 



cancelled as of the Effective Time without the payment of any consideration by
the Company. Other than as contemplated or permitted by this Agreement, or in
connection with the exercise of outstanding warrants and options, without the
consent of Parent, which consent may be withheld in Parent’s absolute
discretion, the Company will not issue any of its securities after the date
hereof and prior to the earlier of the date this Agreement is terminated and the
Effective Time.
     1.16 Notice to Other Shareholders of the Company. As promptly as
practicable after the execution of this Agreement, the Company, after
consultation with Parent, shall give the shareholders of the Company, other than
the Signing Shareholders, notice of the written consent of the Signing
Shareholders pursuant to Section 1.13(a), in accordance with the provisions of
Section 603 of the CGCL.
     1.17 Shares Subject to Dissenters’ Rights.
     (a) Notwithstanding Section 1.5 hereof, Dissenting Shares (as hereinafter
defined) shall not be converted into a right to receive Parent Common Stock
(including Milestone Shares). The holders thereof shall be entitled only to such
rights as are granted by the CGCL. Each holder of Dissenting Shares who becomes
entitled to payment for such shares pursuant to the CGCL shall receive payment
therefor from the Surviving Corporation in accordance with the CGCL, provided,
however, that (i) if any shareholder of the Company who asserts dissenters’
rights in connection with the Merger (a “Dissenter”) shall have failed to
establish his entitlement to such rights as provided in the CGCL, or (ii) if any
such Dissenter shall have effectively withdrawn his demand for payment for such
shares or waived or lost his right to payment for his shares under the
dissenters’ rights process under the CGCL, the shares of Company Capital Stock
held by such Dissenter shall be treated as if they had been converted, as of the
Effective Time, into a right to receive Parent Common Stock as provided in
Section 1.5. The Company shall give Parent prompt notice of any demands for
payment received by the Company from a person asserting dissenters’ rights, and
Parent shall have the right to participate in all negotiations and proceedings
with respect to such demands. The Company shall not, except with the prior
written consent of Parent, make any payment with respect to, or settle or offer
to settle, any such demands.
     (b) As used herein, “Dissenting Shares” means any shares of Company Capital
Stock held by shareholders of the Company who are entitled to dissenters’ rights
under the CGCL, and who have properly exercised, perfected and not subsequently
withdrawn or lost or waived their rights to demand payment with respect to those
shares in accordance with the CGCL.
     (c) Parent shall, upon demand, be reimbursed for payments made by it and
the Company with respect to Dissenting Shares solely by means of transfer to
Parent of Reimbursement Escrow Shares having a value equal to the amounts of
such payments, determined in accordance with the Escrow Agreement; provided that
the Parent shall not be entitled to reimbursement for such payments with respect
to Dissenting Shares made by it and the Company in excess of the value of the
Reimbursement Escrow Shares, determined in accordance with the Escrow Agreement.
Parent Indemnitees (as defined in

12



--------------------------------------------------------------------------------



 



Section 7.1(a)) shall not have recourse or rights to the Indemnity Escrow Shares
with respect to payments made with respect to Dissenting Shares.
     1.18 Sale Restriction; Lock-Up Agreement; Registration Rights Agreements.
     (a) No public market sales of Merger Shares shall be made for a period of
twelve (12) months following the Closing Date, at which time one-half of the
Merger Shares issued to each holder of Company Capital Stock and Notes may be
sold in the public market. The remaining Merger Shares may be sold in the public
market after eighteen (18) months following the Closing Date. No private sales
of Merger Shares shall be made unless the purchaser acknowledges and agrees to
the restriction stated in the preceding sentence by delivery to Parent of a
written document to such effect. Certificates representing Merger Shares issued
pursuant to Section 1.6(c) to the holders of Company Capital Stock and Notes
entitled to receive them shall bear a prominent legend to such effect, with one
certificate for half of the Merger Shares exclusive of the Escrow Shares and one
certificate for half of the Escrow Shares issued to each holder bearing a legend
reflecting the twelve (12) month restriction and the other certificates issued
to each holder bearing a legend reflecting the eighteen (18) month restriction.
The foregoing restrictions shall not apply to the Milestone Shares.
     (b) Each Signing Shareholder shall, concurrently with the execution of this
Agreement, execute an agreement (“Lock-Up Agreement”) in the form annexed hereto
as Exhibit D reflecting the provisions of this Section 1.18. Notwithstanding the
foregoing, if any Person who is party to a Lock-Up Agreement is released from
any of the restrictions set forth therein, all other Persons party to Lock-Up
Agreements shall be automatically released from such restrictions to the same
extent.
     (c) The Company shall arrange that all agreements pursuant to which it is
obligated to register its securities under the Securities Act shall be
terminated effective no later than the Effective Time without the payment of any
consideration by the Company.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     Subject to the exceptions set forth in Schedule 2 attached hereto (the
“Company Schedule”), the Company hereby represents and warrants to, and
covenants with, Parent and Merger Sub, as follows:
     2.1 Organization and Qualification.
     (a) The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of California and has the requisite
corporate power and authority to own, lease and operate its assets and
properties and to carry on its business as it is now being or currently planned
by the Company to be conducted. The Company is in possession of all franchises,
grants, authorizations, licenses, permits, easements, consents, certificates,
approvals and orders (“Approvals”) necessary to own, lease and operate the
properties it purports to own, operate or lease and to carry on its

13



--------------------------------------------------------------------------------



 



business as it is now being or currently planned by the Company to be conducted,
except where the failure to have such Approvals could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on the
Company. Complete and correct copies of the articles of incorporation and
by-laws (or other comparable governing instruments with different names)
(collectively referred to herein as “Charter Documents”) of the Company, as
amended and currently in effect, have been heretofore delivered to Parent or
Parent’s counsel. The Company is not in violation of any of the provisions of
the Company’s Charter Documents.
     (b) The Company is duly qualified or licensed to do business as a foreign
corporation and is in good standing in each jurisdiction where the character of
the properties owned, leased or operated by it or the nature of its activities
makes such qualification or licensing necessary, except for such failures to be
so duly qualified or licensed and in good standing that could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect on
the Company. Each jurisdiction in which the Company is so qualified or licensed
is listed in Schedule 2.1.
     (c) The minute books of the Company contain true, complete and accurate
records of all meetings and consents in lieu of meetings of its Board of
Directors (and any committees thereof), similar governing bodies and
shareholders (“Corporate Records”) since the time of the Company’s organization.
Copies of such Corporate Records of the Company have been heretofore delivered
to Parent or Parent’s counsel.
     (d) The stock transfer, warrant and option transfer and ownership records
of the Company contain true, complete and accurate records of the securities
ownership as of the date of such records and the transfers involving the Company
Capital Stock and other securities of the Company since the time of the
Company’s organization. Copies of such records of the Company have been
heretofore delivered to Parent or Parent’s counsel.
     2.2 Subsidiaries. The Company has no subsidiaries.
     2.3 Capitalization.
     (a) The authorized Company Capital Stock and the amounts of each class and
series thereof outstanding on the date hereof, all of which are validly issued,
fully paid and nonassessable, are set forth in Schedule 2.3(a) hereto.
     (b) Except as set forth in Schedule 2.3(b) hereto, as of the date of this
Agreement, (i) no shares of Company Capital Stock are reserved for issuance upon
the exercise of outstanding options to purchase Company Capital Stock granted to
employees of the Company or other parties (“Company Stock Options”), and (ii) no
shares of Company Capital Stock are reserved for issuance upon the exercise of
outstanding warrants or other rights (other than Company Stock Options) to
purchase Company Capital Stock (“Company Warrants”). All shares of Company
Capital Stock subject to issuance as aforesaid, upon issuance on the terms and
conditions specified in the instrument pursuant to which they are issuable, will
be duly authorized, validly issued,

14



--------------------------------------------------------------------------------



 



fully paid and nonassessable. There are no commitments or agreements of any
character to which the Company is bound obligating the Company to accelerate the
vesting of any Company Stock Option or Company Warrant as a result of the
Merger. All outstanding shares of Company Capital Stock and all outstanding
Company Stock Options and Company Warrants have been issued and granted in
compliance with (x) in all material respects, all applicable securities laws and
other applicable laws and regulations, and (y) all requirements set forth in any
applicable Company Contracts (as defined in Section 2.19). The Company has
heretofore delivered to Parent or Parent’s counsel true and accurate copies of
the forms of documents used for the issuance of Company Stock Options and
Company Warrants and a true and complete list of the holders thereof, including
their names and the numbers of shares of Company Capital Stock underlying such
holders’ Company Stock Options and Company Warrants.
     (c) Except as set forth in Schedule 2.3(c) hereto or as set forth elsewhere
in this Section 2.3, there are no subscriptions, options, warrants, equity
securities, partnership interests or similar ownership interests, calls, rights
(including preemptive rights), commitments or agreements of any character to
which the Company is a party or by which it is bound obligating the Company to
issue, deliver or sell, or cause to be issued, delivered or sold, or repurchase,
redeem or otherwise acquire, or cause the repurchase, redemption or acquisition
of, any shares of Company Capital Stock or similar ownership interests of the
Company or obligating the Company to grant, extend, accelerate the vesting of or
enter into any such subscription, option, warrant, equity security, call, right,
commitment or agreement.
     (d) Except as contemplated by this Agreement and except as set forth in
Schedule 2.3(d) hereto, there are no registration rights, and there is no voting
trust, proxy, rights plan, antitakeover plan or other agreement or understanding
to which the Company is a party or by which the Company is bound with respect to
any equity security of any class of the Company.
     (e) All consents or further agreements of any holder of Company Capital
Stock or Notes required in order to effectuate the provisions of Section 1.5
have been received, are in full force and effect and will remain in full force
and effect through the Closing Date. Copies of all such consents and agreements
have been delivered to Parent.
     2.4 Authority Relative to this Agreement. The Company has all necessary
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and, to consummate the transactions
contemplated hereby (including the Merger). The execution and delivery of this
Agreement and the consummation by the Company of the transactions contemplated
hereby (including the Merger) have been duly and validly authorized by all
necessary corporate action on the part of the Company (including the approval by
its Board of Directors and shareholders, subject in all cases to the
satisfaction of the terms and conditions of this Agreement, including the
conditions set forth in Article VI), and no other corporate proceedings on the
part of the Company or its shareholders are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby pursuant to the
CGCL and the terms and conditions of this Agreement other than the giving of the
notice provided for in Section 1.16. This Agreement has been duly and validly
executed and delivered by the

15



--------------------------------------------------------------------------------



 



Company and, assuming the due authorization, execution and delivery thereof by
the other parties hereto, constitutes the legal and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
may be limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.
     2.5 No Conflict; Required Filings and Consents.
     (a) The execution and delivery of this Agreement by the Company do not, and
the performance of this Agreement by the Company shall not, (i) conflict with or
violate the Company’s Charter Documents, (ii) subject to the giving of the
notice provided for in Section 1.16, conflict with or violate any Legal
Requirements (as defined in Section 10.2(c)), (iii) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or materially impair the Company’s rights or
alter the rights or obligations of any third party under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
the creation of a lien or encumbrance on any of the properties or assets of the
Company pursuant to, any Company Contracts or (iv) result in the triggering,
acceleration or increase of any payment to any Person pursuant to any Company
Contract, including any “change in control” or similar provision of any Company
Contract, except, with respect to clauses (ii), (iii) or (iv), for any such
conflicts, violations, breaches, defaults, triggerings, accelerations, increases
or other occurrences that would not, individually and in the aggregate, have a
Material Adverse Effect on the Company.
     (b) The execution and delivery of this Agreement by the Company does not,
and the performance of its obligations hereunder will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Entity or other third party (including, without limitation, lenders
and lessors, except (i) for applicable requirements, if any, of the Securities
Act, the Exchange Act or Blue Sky Laws, and the rules and regulations
thereunder, and appropriate documents received from or filed with the relevant
authorities of other jurisdictions in which the Company is licensed or qualified
to do business, (ii) the consents, approvals, authorizations and permits
described in Schedule 2.5(b) hereto, and (iii) where the failure to obtain such
consents, approvals, authorizations or permits, or to make such filings or
notifications, would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the Company or, after the Closing,
Parent, or prevent consummation of the Merger or otherwise prevent the parties
hereto from performing their obligations under this Agreement.
     2.6 Compliance. Except as set forth in Schedule 2.6, the Company has
complied with and is not in violation of any Legal Requirements (as defined in
Section 10.2(b)) with respect to the conduct of its business, or the ownership
or operation of its business, except for failures to comply or violations which,
individually or in the aggregate, have not had and are not reasonably likely to
have a Material Adverse Effect on the Company. Except as set forth in
Schedule 2.6, no written notice of non-compliance with any Legal Requirements
has been received by the Company (and the Company has no knowledge of any such
notice delivered to any other Person). The Company is not in violation of any
term of any Company Contract (as defined in

16



--------------------------------------------------------------------------------



 



Section 2.19(a)(i)), except for failures to comply or violations which,
individually or in the aggregate, have not had and are not reasonably likely to
have a Material Adverse Effect on the Company.
     2.7 Financial Statements.
     (a) The Company has provided to Parent a correct and complete copy of the
audited financial statements (including any related notes thereto) of the
Company for the fiscal years ended December 31, 2005, December 31, 2004 and
December 31, 2003 (the “Audited Financial Statements”). The Audited Financial
Statements were prepared in accordance with the published rules and regulations
of any applicable Governmental Entity and with generally accepted accounting
principles of the United States (“U.S. GAAP”) applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes
thereto), and each fairly presents in all material respects the financial
position of the Company at the respective dates thereof and the results of its
operations and cash flows for the periods indicated.
     (b) The Company has provided to Parent a correct and complete copy of the
unaudited financial statements (including any related notes thereto) of the
Company for the six month period ended June 30, 2006 (the “Unaudited Financial
Statements”). Except as set forth in Schedule 2.7(b), the Unaudited Financial
Statements comply as to form in all material respects, and were prepared in
accordance, with the published rules and regulations of any applicable
Governmental Entity and with U.S. GAAP applied on a consistent basis throughout
the periods involved (except as may be indicated in the notes thereto), and
fairly present in all material respects the financial position of the Company at
the date thereof and the results of its operations and cash flows for the period
indicated, except that such statements do not contain notes and are subject to
normal adjustments that are not expected to have a Material Adverse Effect on
the Company.
     (c) The books of account, minute books, stock certificate books and stock
transfer ledgers and other similar books and records of the Company have been
maintained in accordance with good business practice, are complete and correct
in all material respects and there have been no material transactions that are
required to be set forth therein and which have not been so set forth.
     (d) The accounts and notes receivable of the Company reflected on the
balance sheets included in the Audited Financial Statements and the Unaudited
Financial Statements (i) arose from bona fide sales transactions in the ordinary
course of business and are payable on ordinary trade terms, (ii) are legal,
valid and binding obligations of the respective debtors enforceable in
accordance with their terms, except as such may be limited by bankruptcy,
insolvency, reorganization, or other similar laws affecting creditors’ rights
generally, and by general equitable principles, (iii) are not subject to any
valid set-off or counterclaim except to the extent set forth in such balance
sheet contained therein, (iv) are collectible in the ordinary course of business
consistent with past practice in the aggregate recorded amounts thereof, net of
any applicable reserve reflected in such balance sheet referenced above, and
(v) are not the subject of any actions or proceedings brought by or on behalf of
the Company.

17



--------------------------------------------------------------------------------



 



     2.8 No Undisclosed Liabilities. Except as set forth in Schedule 2.8 hereto,
the Company has no liabilities (absolute, accrued, contingent or otherwise) that
are, individually or in the aggregate, material to the business, results of
operations or financial condition of the Company that would be required to be
reflected on a balance sheet or in the notes thereto prepared in accordance with
U.S. GAAP, except: (i) liabilities provided for in or otherwise disclosed in the
interim balance sheet included in the Unaudited Financial Statements or in the
notes to the Audited Financial Statements, and (ii) such liabilities arising in
the ordinary course of the Company’s business since June 30, 2006, that would
not have, individually or in the aggregate, a Material Adverse Effect on the
Company.
     2.9 Absence of Certain Changes or Events. Except as set forth in
Schedule 2.9 hereto, since June 30, 2006, there has not been: (i) any Material
Adverse Effect on the Company, (ii) any declaration, setting aside or payment of
any dividend on, or other distribution (whether in cash, stock or property) in
respect of, any of the Company’s stock, or any purchase, redemption or other
acquisition by the Company of any of the Company’s capital stock or any other
securities of the Company or any options, warrants, calls or rights to acquire
any such shares or other securities, (iii) any split, combination or
reclassification of any of the Company’s capital stock, (iv) any granting by the
Company of any increase in compensation or fringe benefits, except for normal
increases of cash compensation in the ordinary course of business consistent
with past practice, or any payment by the Company of any bonus, except for
bonuses made in the ordinary course of business consistent with past practice,
or any granting by the Company of any increase in severance or termination pay
or any entry by the Company into any currently effective employment, severance,
termination or indemnification agreement or any agreement the benefits of which
are contingent or the terms of which are materially altered upon the occurrence
of a transaction involving the Company of the nature contemplated hereby,
(v) entry by the Company into any licensing or other agreement with regard to
the acquisition or disposition of any Intellectual Property (as defined in
Section 2.18 hereof) other than licenses in the ordinary course of business
consistent with past practice or any amendment or consent with respect to any
licensing agreement filed or required to be filed by the Company with respect to
any Governmental Entity, (vi) any material change by the Company in its
accounting methods, principles or practices, (vii) any change in the auditors of
the Company, (viii) any issuance of capital stock of the Company, (ix) any
revaluation by the Company of any of its assets, including, without limitation,
writing down the value of capitalized inventory or writing off notes or accounts
receivable or any sale of assets of the Company other than in the ordinary
course of business, or (x) any agreement, whether written or oral, to do any of
the foregoing.
     2.10 Litigation. There are no claims, suits, actions or proceedings pending
or, to the knowledge of the Company, threatened against the Company before any
court, governmental department, commission, agency, instrumentality or
authority, or any arbitrator that seeks to restrain or enjoin the consummation
of the transactions contemplated by this Agreement or which could reasonably be
expected, either singularly or in the aggregate with all such claims, actions or
proceedings, to have a Material Adverse Effect on the Company or have a Material
Adverse Effect on the ability of the parties hereto to consummate the Merger.

18



--------------------------------------------------------------------------------



 



     2.11 Employee Benefit Plans.
     (a) All employee compensation, incentive, fringe or benefit plans,
programs, policies, commitments or other arrangements (whether or not set forth
in a written document) covering any active or former employee, director or
consultant of the Company, or any trade or business (whether or not
incorporated) which is under common control with the Company, with respect to
which the Company has liability (individually, a “Plan” and, collectively, the
“Plans”) have been maintained and administered in all material respects in
compliance with their respective terms and with the requirements prescribed by
any and all statutes, orders, rules and regulations which are applicable to such
Plans, and all liabilities with respect to the Plans have been properly
reflected in the financial statements and records of the Company. No suit,
action or other litigation (excluding claims for benefits incurred in the
ordinary course of Plan activities) has been brought, or, to the knowledge of
the Company, is threatened, against or with respect to any Plan. There are no
audits, inquiries or proceedings pending or, to the knowledge of the Company,
threatened by any governmental agency with respect to any Plan. All
contributions, reserves or premium payments required to be made or accrued as of
the date hereof to the Plans have been timely made or accrued. The Company does
not have any plan or commitment to establish any new Plan, to modify any Plan
(except to the extent required by law or to conform any such Plan to the
requirements of any applicable law, in each case as previously disclosed to
Parent in writing, or as required by this Agreement), or to enter into any new
Plan except as contemplated by this Agreement. Each Plan can be amended,
terminated or otherwise discontinued after the Closing in accordance with its
terms, without liability to Parent or the Company (other than ordinary
administration expenses and expenses for benefits accrued but not yet paid).
     (b) Except as disclosed in Schedule 2.11 hereto, neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will (i) result in any payment (including severance, unemployment
compensation, golden parachute, bonus or otherwise) becoming due to any
shareholder, director or employee of the Company under any Plan or otherwise,
(ii) materially increase any benefits otherwise payable under any Plan, or
(iii) result in the acceleration of the time of payment or vesting of any such
benefits.
     2.12 Labor Matters. The Company is not a party to any collective bargaining
agreement or other labor union contract applicable to persons employed by the
Company and the Company does not know of any activities or proceedings of any
labor union to organize any such employees.
     2.13 Restrictions on Business Activities. Except as disclosed in Schedule
2.13 hereto, to the Company’s knowledge, there is no agreement, commitment,
judgment, injunction, order or decree binding upon the Company or its assets or
to which the Company is a party which has or could reasonably be expected to
have the effect of prohibiting or materially impairing any business practice of
the Company, any acquisition of property by the Company or the conduct of
business by the Company as currently conducted other than such effects,
individually or in the aggregate, which have not had and could not reasonably be
expected to have a Material Adverse Effect on the Company.

19



--------------------------------------------------------------------------------



 



     2.14 Title to Property.
     (a) All real property owned by the Company (including improvements and
fixtures thereon, easements and rights of way) is shown or reflected on the
balance sheet of the Company included in the Unaudited Financial Statements. The
Company has good, valid and marketable fee simple title to the real property
owned by it, and except as set forth in the Unaudited Financial Statements, all
of such real property is held free and clear of (i) all leases, licenses and
other rights to occupy or use such real property and (ii) all Liens, rights of
way, easements, restrictions, exceptions, variances, reservations, covenants or
other title defects or limitations of any kind, other than liens for taxes not
yet due and payable and such liens or other imperfections of title, if any, as
do not materially detract from the value of or materially interfere with the
present use of the property affected thereby.
     (b) All leases of real property held by the Company, and all personal
property and other property and assets of the Company owned, used or held for
use in connection with the business of the Company (the “Personal Property”) are
shown or reflected on the balance sheet included in the Audited Financial
Statements, other than those entered into or acquired after December 31, 2005 in
the ordinary course of business. The Company has good and marketable title to
the Personal Property owned by it, and all such Personal Property is in each
case held free and clear of all Liens, except for Liens disclosed in the Audited
Financial Statements or in Schedule 2.14 hereto, none of which liens or
encumbrances has or will have, individually or in the aggregate, a Material
Adverse Effect on such property or on the present or contemplated use of such
property in the businesses of the Company.
     (c) All leases pursuant to which the Company leases from others material
real or Personal Property are valid and effective in accordance with their
respective terms, and there is not, under any of such leases, any existing
material default or event of default of the Company or, to the Company’s
knowledge, any other party (or any event which with notice or lapse of time, or
both, would constitute a material default), except where the lack of such
validity and effectiveness or the existence of such default or event of default
could not reasonably be expected to have a Material Adverse Effect on the
Company.
     (d) The Company is in possession of, or has valid and effective rights to,
all properties, assets and rights (including Intellectual Property) required for
the conduct of its business in the ordinary course.
     2.15 Taxes.
     (a) Definition of Taxes. For the purposes of this Agreement, “Tax” or
“Taxes” refers to any and all federal, state, local and foreign taxes,
including, without limitation, gross receipts, income, profits, sales, use,
occupation, value added, ad valorem, transfer, franchise, withholding, payroll,
recapture, employment, excise and property taxes, assessments, governmental
charges and duties together with all interest, penalties and additions imposed
with respect to any such amounts and any obligations

20



--------------------------------------------------------------------------------



 



under any agreements or arrangements with any other Person with respect to any
such amounts and including any liability of a predecessor entity for any such
amounts.
     (b) Tax Returns and Audits.
     (i) Except as set forth in Schedule 2.15 hereto:
     (ii) The Company has timely filed all federal, state, local and foreign
returns, estimates, information statements and reports relating to Taxes
(“Returns”) required to be filed by the Company with any Tax authority prior to
the date hereof, except such Returns which are not material to the Company. All
such Returns are true, correct and complete in all material respects. The
Company has paid all Taxes shown to be due and payable on such Returns.
     (iii) All Taxes that the Company is required by law to withhold or collect
have been duly withheld or collected, and have been timely paid over to the
proper governmental authorities to the extent due and payable.
     (iv) The Company has not been delinquent in the payment of any material Tax
nor is there any material Tax deficiency outstanding, proposed or assessed
against the Company, nor has the Company executed any unexpired waiver of any
statute of limitations on or extending the period for the assessment or
collection of any Tax.
     (v) To the knowledge of the Company, no audit or other examination of any
Return of the Company by any Tax authority is presently in progress, nor has the
Company been notified of any request for such an audit or other examination.
     (vi) No adjustment relating to any Returns filed by the Company has been
proposed in writing, formally or informally, by any Tax authority to the Company
or any representative thereof.
     (vii) The Company has no liability for any material unpaid Taxes which have
not been accrued for or reserved on the Company’s balance sheets included in the
Audited Financial Statements or the Unaudited Financial Statements, whether
asserted or unasserted, contingent or otherwise, which is material to the
Company, other than any liability for unpaid Taxes that may have accrued since
the end of the most recent fiscal year in connection with the operation of the
business of the Company in the ordinary course of business, none of which is
material to the business, results of operations or financial condition of the
Company.
     (viii) The Company has not taken any action and does not know of any fact,
agreement, plan or other circumstance that is reasonably likely to prevent the
Merger from qualifying as a reorganization within the meaning of Section 368(a)
of the Code.

21



--------------------------------------------------------------------------------



 



     2.16 Environmental Matters.
     (a) Except for such matters that, individually or in the aggregate, are not
reasonably likely to have a Material Adverse Effect: (i) the Company has
complied with all applicable Environmental Laws (as defined below); (ii) to the
Company’s knowledge, the properties currently operated by the Company (including
soils, groundwater, surface water, air, buildings or other structures) are not
contaminated with any Hazardous Substances (as defined below); (iii) to the
Company’s knowledge, the properties formerly owned or operated by the Company
were not contaminated with Hazardous Substances during the period of ownership
or operation by the Company or during any prior period; (iv) the Company is not
subject to liability for any Hazardous Substance disposal or contamination on
any third party or public property (whether above, on or below ground or in the
atmosphere or water); (v) the Company has not been associated with any release
or threat of release of any Hazardous Substance; (vi) the Company has not
received any notice, demand, letter, claim or request for information alleging
that the Company may be in violation of or liable under any Environmental Law;
and (vii) the Company is not subject to any orders, decrees, injunctions or
other arrangements with any Governmental Entity or subject to any indemnity or
other agreement with any third party relating to liability under any
Environmental Law or relating to Hazardous Substances.
     (b) As used in this Agreement, the term “Environmental Law” means any
federal, state, local or foreign law, regulation, order, decree, permit,
authorization, opinion, common law or agency requirement relating to: (A) the
protection, investigation or restoration of the environment, health and safety,
or natural resources; (B) the handling, use, presence, disposal, release or
threatened release of any Hazardous Substance or (C) noise, odor, wetlands,
pollution, contamination or any injury or threat of injury to persons or
property.
     (c) As used in this Agreement, the term “Hazardous Substance” means any
substance that is: (i) listed, classified or regulated pursuant to any
Environmental Law; (ii) any petroleum product or by-product, asbestos-containing
material, lead-containing paint or plumbing, polychlorinated biphenyls,
radioactive materials or radon; or (iii) any other substance which is the
subject of regulatory action by any Governmental Entity pursuant to any
Environmental Law.
     2.17 Brokers; Third Party Expenses. Except as set forth in Schedule 2.17
hereto, the Company has not incurred, nor will it incur, directly or indirectly,
any liability for brokerage, finders’ fees, agent’s commissions or any similar
charges in connection with this Agreement or any transactions contemplated
hereby. Except pursuant to Section 1.5, and as disclosed in Schedule 2.17
hereto, no shares of common stock, options, warrants or other securities of
either the Company or Parent are payable to any third party by the Company as a
result of this Merger.
     2.18 Intellectual Property. Schedule 2.18 hereto contains a description of
all material Intellectual Property of the Company. For the purposes of this
Agreement, the following terms have the following definitions:

22



--------------------------------------------------------------------------------



 



“Intellectual Property” shall mean any or all of the following and all worldwide
rights in, arising out of, or associated therewith: (i) patents and applications
therefor and all reissues, divisions, renewals, extensions, provisionals,
continuations and continuations-in-part thereof (“Patents”); (ii) inventions
(whether patentable or not), invention disclosures, improvements, trade secrets,
proprietary information, know how, technology, technical data and customer
lists, and all documentation relating to any of the foregoing; (iii) copyrights,
copyrights registrations and applications therefor, and all other rights
corresponding thereto throughout the world; (iv) software and software programs;
(v) domain names, uniform resource locators and other names and locators
associated with the Internet (vi) industrial designs and any registrations and
applications therefor; (vii) trade names, logos, common law trademarks and
service marks, trademark and service mark registrations and applications
therefor (collectively, “Trademarks”); (viii) all databases and data collections
and all rights therein; (ix) all moral and economic rights of authors and
inventors, however denominated, and (x) any similar or equivalent rights to any
of the foregoing (as applicable).
“Company Intellectual Property” shall mean any Intellectual Property that is
owned by, or exclusively licensed to, the Company, including software and
software programs developed by or exclusively licensed to the Company
(specifically excluding any off the shelf or shrink-wrap software).
“Registered Intellectual Property” means all Intellectual Property that is the
subject of an application, certificate, filing, registration or other document
issued, filed with, or recorded by any government or other legal authority.
“Company Registered Intellectual Property” means all of the Registered
Intellectual Property owned by, or filed in the name of, the Company.
“Company Products” means all current versions of products or service offerings
of the Company.
     (a) Except as disclosed in Schedule 2.18 hereto, no Company Intellectual
Property or Company Product is subject to any material proceeding or outstanding
decree, order, judgment, contract, license or stipulation restricting in any
manner the use, transfer or licensing thereof by the Company, or which may
affect the validity, use or enforceability of such Company Intellectual Property
or Company Product, which in any such case could reasonably be expected to have
a Material Adverse Effect on the Company.
     (b) The Company owns or has enforceable rights to use all Intellectual
Property required for the conduct of its business as presently conducted or as
contemplated to be conducted by the Company’s business plan heretofore delivered
to Parent (the “Business Plan”). The Company owns and has good and exclusive
title to each material item of Company Intellectual Property owned by it free
and clear of any Liens (excluding non-exclusive licenses and related
restrictions granted by it in the ordinary course of business); and the Company
is the exclusive owner of all material registered Trademarks used in connection
with the operation or conduct of the business

23



--------------------------------------------------------------------------------



 



of the Company including the sale of any products or the provision of any
services by the Company.
     (c) To the Company’s knowledge, the operation of the business of the
Company as such business currently is conducted, including the Company’s use of
any product, device or process, has not and does not infringe or misappropriate
the Intellectual Property of any third party or constitute unfair competition or
trade practices under the laws of any jurisdiction and the Company has not
received any claims or threats from third parties alleging any such
infringement, misappropriation or unfair competition or trade practices.
     2.19 Agreements, Contracts and Commitments.
     (a) Schedule 2.19(a) hereto sets forth a complete and accurate list of all
Material Company Contracts (as hereinafter defined), specifying the parties
thereto. For purposes of this Agreement, (i) the term “Company Contracts” shall
mean all contracts, agreements, leases, mortgages, indentures, notes, bonds,
licenses, permits, franchises, purchase orders, sales orders, and other
understandings, commitments and obligations (including without limitation
outstanding offers and proposals) of any kind, whether written or oral, to which
the Company is a party or by or to which any of the properties or assets of the
Company may be bound, subject or affected (including without limitation notes or
other instruments payable to the Company) and (ii) the term “Material Company
Contracts” shall mean (x) each Company Contract (I) providing for payments
(present or future) to the Company in excess of $100,000 in the aggregate or
(II) under which or in respect of which the Company presently has any liability
or obligation of any nature whatsoever (absolute, contingent or otherwise) in
excess of $100,000, (y) each Company Contract that otherwise is or may be
material to the businesses, operations, assets, condition (financial or
otherwise) or prospects of the Company and (z) without limitation of subclause
(x) or subclause (y), each of the following Company Contracts:
     (i) any mortgage, indenture, note, installment obligation or other
instrument, agreement or arrangement for or relating to any borrowing of money
by or from the Company by or to any officer, director, shareholder or holder of
derivative securities (“Insider”) of the Company;
     (ii) any guaranty, direct or indirect, by the Company, a Subsidiary or any
Insider of the Company of any obligation for borrowings, or otherwise, excluding
endorsements made for collection in the ordinary course of business;
     (iii) any Company Contract of employment or management;
     (iv) any Company Contract made other than in the ordinary course of
business or (x) providing for the grant of any preferential rights to purchase
or lease any asset of the Company or (y) providing for any right (exclusive or
non-exclusive) to sell or distribute, or otherwise relating to the sale or
distribution of, any product or service of the Company;

24



--------------------------------------------------------------------------------



 



     (v) any obligation to register any shares of the capital stock or other
securities of the Company with any Governmental Entity;
     (vi) any obligation to make payments, contingent or otherwise, arising out
of the prior acquisition of the business, assets or stock of other Persons;
     (vii) any collective bargaining agreement with any labor union;
     (viii) any lease or similar arrangement for the use by the Company of real
property or personal property (other than any lease of vehicles, office
equipment or operating equipment made in the ordinary course of business where
the annual lease payments are less than $25,000);
     (ix) any Company Contract granting or purporting to grant, or otherwise in
any way relating to, any interest (including, without limitation, a leasehold
interest) in real property;
     (x) any Company Contract to which any Insider of the Company is a party;
and
     (xi) any offer or proposal which, if accepted, would constitute any of the
foregoing.
     (b) Each Material Company Contract was entered into at arms’ length and in
the ordinary course, is in full force and effect and, to the Company’s
knowledge, is valid and binding upon and enforceable against each of the parties
thereto (except insofar as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by principles governing the availability of
equitable remedies). To the knowledge of the Company, no other party to a
Material Company Contract is the subject of a bankruptcy or insolvency
proceeding. True, correct and complete copies of all Material Company Contracts
and all outstanding offers and proposals which, if accepted, would constitute
Material Company Contracts (or written summaries in the case of oral Material
Company Contracts) have been heretofore delivered to Parent or Parent’s counsel.
     (c) Except as set forth in Schedule 2.19(c), neither the Company nor, to
the best of the Company’s knowledge, any other party thereto is in material
breach of or in default under, and no event has occurred which with notice or
lapse of time or both would become a material breach of or default under, any
Company Contract, and no party to any Company Contract has given any written
notice of any claim of any such breach, default or event, which, individually or
in the aggregate, are reasonably likely to have a Material Adverse Effect on the
Company. Each Material Company Contract to which the Company is a party or by
which it is bound that has not expired by its terms is in full force and effect.
     2.20 Insurance. Schedule 2.20 sets forth the Company’s insurance policies
and fidelity bonds covering the assets, business, equipment, properties,
operations, employees, officers and directors (collectively, the “Insurance
Policies”). The insurances provided by such Insurance

25



--------------------------------------------------------------------------------



 



Policies are adequate in amount and scope for the Company’s business and
operations, including any insurance required to be maintained by Company
Contracts.
     2.21 Governmental Actions/Filings.
     (a) Except as set forth in Schedule 2.21(a), the Company has been granted
and holds, and has made, all Governmental Actions/Filings (as defined below)
(including, without limitation, the Governmental Actions/Filings required for
(i) emission or discharge of effluents and pollutants into the air and the water
and (ii) the manufacture and sale of all products manufactured and sold by it)
necessary to the conduct by the Company of its business (as presently conducted
and as presently proposed to be conducted) or used or held for use by the
Company, except where failure to obtain such Governmental Actions/Filings is not
reasonably likely to have a Material Adverse Effect upon the Company, and true,
complete and correct copies of which have heretofore been delivered to Parent.
Each such Governmental Action/Filing is in full force and effect and, except as
disclosed in Schedule 2.21(a) hereto, will not expire prior to December 31,
2007, and the Company is in material compliance with all of its obligations with
respect thereto. No event has occurred and is continuing which requires or
permits, or after notice or lapse of time or both would require or permit, and
consummation of the transactions contemplated by this Agreement or any ancillary
documents will not require or permit (with or without notice or lapse of time,
or both), any modification or termination of any such Governmental
Actions/Filings except such events which, either individually or in the
aggregate, would not have a Material Adverse Effect upon the Company.
     (b) No Governmental Action/Filing is necessary to be obtained, secured or
made by the Company to enable it to continue to conduct its businesses and
operations and use its properties after the Closing in a manner which is
consistent with current practice.
     (c) For purposes of this Agreement, the term “Governmental Action/Filing”
shall mean any franchise, license, certificate of compliance, authorization,
consent, order, permit, approval, consent or other action of, or any filing,
registration or qualification with, any federal, state, municipal, foreign or
other governmental, administrative or judicial body, agency or authority.
     2.22 Interested Party Transactions. No employee, officer, director or
shareholder of the Company or a member of his or her immediate family is
indebted to the Company, nor is the Company indebted (or committed to make loans
or extend or guarantee credit) to any such Person (as defined in
Section 10.2(c)), other than (a) for payment of salary for services rendered,
(ii) reimbursement for reasonable expenses incurred on behalf of the Company,
and (b) for other employee benefits made generally available to all employees.
To the Company’s knowledge, none of such individuals has any direct or indirect
ownership interest in any Person with whom the Company is affiliated or with
whom the Company has a contractual relationship, or in any Person that competes
with the Company, except that each employee, shareholder, officer or director of
the Company and members of their respective immediate families may own less than
5% of the outstanding stock in publicly traded companies that may compete with
the Company.

26



--------------------------------------------------------------------------------



 



To the knowledge of the Company, no officer, director or Signing Shareholder or
any member of their immediate families is, directly or indirectly, interested in
any Material Company Contract with the Company (other than such contracts as
relate to any such Person’s ownership of capital stock or other securities of
the Company or such Person’s employment with the Company).
     2.23 Board Approval. The board of directors of the Company (including any
required committee or subgroup thereof) has, as of the date of this Agreement,
duly approved this Agreement and the transactions contemplated hereby, subject
to the giving of the notice provided for in Section 1.16, and has resolved to
cause such notice to be given.
     2.24 Signing Shareholder Approval. The shares of Company Capital Stock
owned by the Signing Shareholders constitute, in the aggregate, the requisite
amount of shares necessary for the adoption of this Agreement and the approval
of the Merger by the shareholders of the Company in accordance with the CGCL.
     2.25 Company Business Plan. The Business Plan has been prepared by the
Company based upon reasonable projections and expectations and is, in the
judgment of the Company’s executive officers, achievable without undue effort or
expense not contemplated thereby.
     2.26 Registration Statement Withdrawal. The Company has filed a request
with the SEC to withdraw from registration its registration statement on Form
S-1 filed under the Securities Act (No. 333-133554).
     2.27 Bridge Financing. The Company has received irrevocable binding
commitments from its investors to fund the Company through the Closing.
     2.28 Representations and Warranties Complete. The representations and
warranties of the Company included in this Agreement and any list, statement,
document or information set forth in, or attached to, any Schedule provided
pursuant to this Agreement or delivered hereunder, are true and complete in all
material respects and do not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements contained therein not misleading, under the circumstance under
which they were made.
     2.29 Survival of Representations and Warranties. The representations and
warranties of the Company set forth in this Agreement shall survive the Closing
until the end of the Indemnity Escrow Period.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PARENT
     Subject to the exceptions set forth in Schedule 3 attached hereto (the
“Parent Schedule”), Parent represents and warrants to, and covenants with, the
Company and the Persons holding Company Instruments at the Effective Time, as
follows:

27



--------------------------------------------------------------------------------



 



     3.1 Organization and Qualification.
     (a) Parent is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has the requisite corporate
power and authority to own, lease and operate its assets and properties and to
carry on its business as it is now being or currently planned by Parent to be
conducted. Parent is in possession of all Approvals necessary to own, lease and
operate the properties it purports to own, operate or lease and to carry on its
business as it is now being or currently planned by Parent to be conducted,
except where the failure to have such Approvals could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on
Parent. Complete and correct copies of the Charter Documents of Parent, as
amended and currently in effect, have been heretofore delivered to the Company.
Parent is not in violation of any of the provisions of Parent’s Charter
Documents.
     (b) Parent is duly qualified or licensed to do business as a foreign
corporation and is in good standing, in each jurisdiction where the character of
the properties owned, leased or operated by it or the nature of its activities
makes such qualification or licensing necessary, except for such failures to be
so duly qualified or licensed and in good standing that could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect on
Parent.
     3.2 Subsidiaries.
     (a) Except for Merger Sub, which is a wholly-owned subsidiary of Parent,
Parent has no Subsidiaries and does not own, directly or indirectly, any
ownership, equity, profits or voting interest in any Person or has any agreement
or commitment to purchase any such interest, and Parent has not agreed and is
not obligated to make nor is bound by any written, oral or other agreement,
contract, subcontract, lease, binding understanding, instrument, note, option,
warranty, purchase order, license, sublicense, insurance policy, benefit plan,
commitment or undertaking of any nature, as of the date hereof or as may
hereafter be in effect under which it may become obligated to make, any future
investment in or capital contribution to any other entity.
     (b) Merger Sub is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of California and has the requisite
corporate power and authority to own, lease and operate its assets and
properties and to carry on its business as it is now being or currently planned
by Parent to be conducted. Merger Sub is not in violation of any of the
provisions of the Merger Sub’s Charter Documents.
     (c) Merger Sub has no assets or properties of any kind, does not now
conduct and has never conducted any business, and has and will have at the
Closing no obligations or liabilities of any nature whatsoever except such
obligations and liabilities as are imposed under this Agreement.

28



--------------------------------------------------------------------------------



 



     3.3 Capitalization.
     (a) As of the date of this Agreement, the authorized capital stock of
Parent consists of 35,000,000 shares of common stock, par value $0.0001 per
share (“Parent Common Stock”) and 1,000,000 shares of preferred stock, par value
$0.0001 per share (“Parent Preferred Stock”), of which 10,974,100 shares of
Parent Common Stock and no shares of Parent Preferred Stock are issued and
outstanding, all of which are validly issued, fully paid and nonassessable.
     (b) Except as set forth in Schedule 3.3(b), (i) no shares of Parent Common
Stock or Parent Preferred Stock are reserved for issuance upon the exercise of
outstanding options to purchase Parent Common Stock or Parent Preferred Stock
granted to employees of Parent or other parties (“Parent Stock Options”) and
there are no outstanding Parent Stock Options; (ii) no shares of Parent Common
Stock or Parent Preferred Stock are reserved for issuance upon the exercise of
outstanding warrants to purchase Parent Common Stock or Parent Preferred Stock
(“Parent Warrants”) and there are no outstanding Parent Warrants; and (iii) no
shares of Parent Common Stock or Parent Preferred Stock are reserved for
issuance upon the conversion of the Parent Preferred Stock or any outstanding
convertible notes, debentures or securities (“Parent Convertible Securities”).
All shares of Parent Common Stock and Parent Preferred Stock subject to issuance
as aforesaid, upon issuance on the terms and conditions specified in the
instrument pursuant to which they are issuable, will be duly authorized, validly
issued, fully paid and nonassessable. All outstanding shares of Parent Common
Stock and all outstanding Parent Warrants have been issued and granted in
compliance with (x) all applicable securities laws and (in all material
respects) other applicable laws and regulations, and (y) all requirements set
forth in any applicable Parent Contracts (as defined in Section 3.19). Parent
has heretofore delivered to the Company true, complete and accurate copies of
the Parent Warrants, including any and all documents and agreements relating
thereto.
     (c) The shares of Parent Common Stock to be issued by Parent in connection
with the Merger, upon issuance in accordance with the terms of this Agreement,
will be duly authorized and validly issued and such shares of Parent Common
Stock will be fully paid and nonassessable.
     (d) Except as set forth in Schedule 3.3(d) or as contemplated by this
Agreement or the Parent SEC Reports (as defined in Section 3.7), there are no
registration rights, and there is no voting trust, proxy, rights plan,
antitakeover plan or other agreements or understandings to which the Parent is a
party or by which the Parent is bound with respect to any equity security of any
class of the Parent.
     3.4 Authority Relative to this Agreement. Each of Parent and Merger Sub has
full corporate power and authority to: (i) execute, deliver and perform this
Agreement, and each ancillary document that Parent or Merger Sub has executed or
delivered or is to execute or deliver pursuant to this Agreement, and (ii) carry
out Parent’s and Merger Sub’s obligations hereunder and thereunder and, to
consummate the transactions contemplated hereby (including the Merger). The
execution and delivery of this Agreement and the consummation by Parent and

29



--------------------------------------------------------------------------------



 



Merger Sub of the transactions contemplated hereby (including the Merger) have
been duly and validly authorized by all necessary corporate action on the part
of Parent and Merger Sub (including the approval by their respective Boards of
Directors), and no other corporate proceedings on the part of Parent or Merger
Sub are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby, other than the Parent Stockholder Approval (as defined in
Section 5.1(a)). This Agreement has been duly and validly executed and delivered
by Parent and Merger Sub and, assuming the due authorization, execution and
delivery thereof by the other parties hereto, constitutes the legal and binding
obligation of Parent and Merger Sub, enforceable against Parent and Merger Sub
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.
     3.5 No Conflict; Required Filings and Consents.
     (a) The execution and delivery of this Agreement by Parent and Merger Sub
do not, and the performance of this Agreement by Parent and Merger Sub shall
not: (i) conflict with or violate Parent’s or Merger Sub’s Charter Documents,
(ii) conflict with or violate any Legal Requirements, or (iii) result in any
breach of or constitute a default (or an event that with notice or lapse of time
or both would become a default) under, or materially impair Parent’s or Merger
Sub’s rights or alter the rights or obligations of any third party under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on any of the properties or
assets of Parent pursuant to, any Parent Contracts, except, with respect to
clauses (ii) or (iii), for any such conflicts, violations, breaches, defaults or
other occurrences that would not, individually and in the aggregate, have a
Material Adverse Effect on Parent.
     (b) The execution and delivery of this Agreement by Parent and Merger Sub
do not, and the performance of their respective obligations hereunder will not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Entity, except (i) for applicable
requirements, if any, of the Securities Act, the Exchange Act, Blue Sky Laws,
and the rules and regulations thereunder, and appropriate documents with the
relevant authorities of other jurisdictions in which Parent or Merger Sub is
qualified to do business, and (ii) where the failure to obtain such consents,
approvals, authorizations or permits, or to make such filings or notifications,
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on Parent, or prevent consummation of the Merger or
otherwise prevent the parties hereto from performing their obligations under
this Agreement.
     3.6 Compliance. Parent has complied with, and is not in violation of, any
Legal Requirements with respect to the conduct of its business, or the ownership
or operation of its business, except for failures to comply or violations which,
individually or in the aggregate, have not had and are not reasonably likely to
have a Material Adverse Effect on Parent. The business and activities of Parent
have not been and are not being conducted in violation of any Legal
Requirements. Parent is not in default or violation of any term, condition or
provision of its Charter Documents. No written notice of non-compliance with any
Legal Requirements has been received by Parent.

30



--------------------------------------------------------------------------------



 



     3.7 SEC Filings; Financial Statements.
     (a) Parent has made available to the Company and the Signing Shareholders a
correct and complete copy of each report and registration statement filed by
Parent with the SEC (the “Parent SEC Reports”), which are all the forms, reports
and documents required to be filed by Parent with the SEC prior to the date of
this Agreement. All Parent SEC Reports required to be filed by Parent in the
twelve (12) month period prior to the date of this Agreement were filed in a
timely manner. As of their respective dates, the Parent SEC Reports: (i) were
prepared in accordance and complied in all material respects with the
requirements of the Securities Act or the Exchange Act, as the case may be, and
the rules and regulations of the SEC thereunder applicable to such Parent SEC
Reports, and (ii) did not at the time they were filed (and if amended or
superseded by a filing prior to the date of this Agreement then on the date of
such filing and as so amended or superseded) contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. Except to the extent set forth in
the preceding sentence, Parent makes no representation or warranty whatsoever
concerning the Parent SEC Reports as of any time other than the time they were
filed.
     (b) Except as set forth in Schedule 3.7(b), each set of financial
statements (including, in each case, any related notes thereto) contained in
Parent SEC Reports, including each Parent SEC Report filed after the date hereof
until the Closing, complied or will comply as to form in all material respects
with the published rules and regulations of the SEC with respect thereto, was or
will be prepared in accordance with U.S. GAAP applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes thereto
or, in the case of unaudited statements, do not contain footnotes as permitted
by Form 10-QSB of the Exchange Act) and each fairly presents or will fairly
present in all material respects the financial position of Parent at the
respective dates thereof and the results of its operations and cash flows for
the periods indicated, except that the unaudited interim financial statements
were, are or will be subject to normal adjustments which were not or are not
expected to have a Material Adverse Effect on Parent taken as a whole.
     3.8 No Undisclosed Liabilities. Parent has no liabilities (absolute,
accrued, contingent or otherwise) that are, individually or in the aggregate,
material to the business, results of operations or financial condition of
Parent, except (i) liabilities provided for in or otherwise disclosed in Parent
SEC Reports filed prior to the date hereof, and (ii) liabilities incurred since
June 30, 2006 in the ordinary course of business, none of which would have a
Material Adverse Effect on Parent.
     3.9 Absence of Certain Changes or Events. Except as set forth in Parent SEC
Reports filed prior to the date of this Agreement, and except as contemplated by
this Agreement, since June 30, 2006, there has not been: (i) any Material
Adverse Effect on Parent, (ii) any declaration, setting aside or payment of any
dividend on, or other distribution (whether in cash, stock or property) in
respect of, any of Parent’s capital stock, or any purchase, redemption or other
acquisition by Parent of any of Parent’s capital stock or any other securities
of Parent or any

31



--------------------------------------------------------------------------------



 



options, warrants, calls or rights to acquire any such shares or other
securities, (iii) any split, combination or reclassification of any of Parent’s
capital stock, (iv) any granting by Parent of any increase in compensation or
fringe benefits, except for normal increases of cash compensation in the
ordinary course of business consistent with past practice, or any payment by
Parent of any bonus, except for bonuses made in the ordinary course of business
consistent with past practice, or any granting by Parent of any increase in
severance or termination pay or any entry by Parent into any currently effective
employment, severance, termination or indemnification agreement or any agreement
the benefits of which are contingent or the terms of which are materially
altered upon the occurrence of a transaction involving Parent of the nature
contemplated hereby, (v) entry by Parent into any licensing or other agreement
with regard to the acquisition or disposition of any Intellectual Property other
than licenses in the ordinary course of business consistent with past practice
or any amendment or consent with respect to any licensing agreement filed or
required to be filed by Parent with respect to any Governmental Entity, (vi) any
material change by Parent in its accounting methods, principles or practices,
except as required by concurrent changes in U.S. GAAP, (vii) any change in the
auditors of Parent, (vii) any issuance of capital stock of Parent, or (viii) any
revaluation by Parent of any of its assets, including, without limitation,
writing down the value of capitalized inventory or writing off notes or accounts
receivable or any sale of assets of Parent other than in the ordinary course of
business.
     3.10 Litigation. There are no claims, suits, actions or proceedings pending
or to Parent’s knowledge, threatened against Parent, before any court,
governmental department, commission, agency, instrumentality or authority, or
any arbitrator that seeks to restrain or enjoin the consummation of the
transactions contemplated by this Agreement or which could reasonably be
expected, either singularly or in the aggregate with all such claims, actions or
proceedings, to have a Material Adverse Effect on Parent or have a Material
Adverse Effect on the ability of the parties hereto to consummate the Merger.
     3.11 Employee Benefit Plans. Except as may be contemplated by the Parent
Plan (as defined in Section 5.1(a)), Parent does not maintain, and has no
liability under, any Plan, and neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
(i) result in any payment (including severance, unemployment compensation,
golden parachute, bonus or otherwise) becoming due to any stockholder, director
or employee of Parent, or (ii) result in the acceleration of the time of payment
or vesting of any such benefits.
     3.12 Labor Matters. Parent is not a party to any collective bargaining
agreement or other labor union contract applicable to persons employed by Parent
and Parent does not know of any activities or proceedings of any labor union to
organize any such employees.
     3.13 Restrictions on Business Activities. Since its organization, Parent
has not conducted any business activities other than activities directed toward
the accomplishment of a business combination. Except as set forth in the Parent
Charter Documents, there is no agreement, commitment, judgment, injunction,
order or decree binding upon Parent or to which Parent is a party which has or
could reasonably be expected to have the effect of prohibiting or materially
impairing any business practice of Parent, any acquisition of property by Parent
or the conduct of business by Parent as currently conducted other than such
effects, individually or in

32



--------------------------------------------------------------------------------



 



the aggregate, which have not had and could not reasonably be expected to have,
a Material Adverse Effect on Parent.
     3.14 Title to Property. Except as set forth in Schedule 3.14, Parent does
not own or lease any real property or personal property. Except as set forth in
Schedule 3.14, there are no options or other contracts under which Parent has a
right or obligation to acquire or lease any interest in real property or
personal property.
     3.15 Taxes. Except as set forth in Schedule 3.15 hereto:
     (a) Parent has timely filed all Returns required to be filed by Parent with
any Tax authority prior to the date hereof, except such Returns which are not
material to Parent. All such Returns are true, correct and complete in all
material respects. Parent has paid all Taxes shown to be due on such Returns.
     (b) All Taxes that Parent is required by law to withhold or collect have
been duly withheld or collected, and have been timely paid over to the proper
governmental authorities to the extent due and payable.
     (c) Parent has not been delinquent in the payment of any material Tax that
has not been accrued for in Parent’s books and records of account for the period
for which such Tax relates nor is there any material Tax deficiency outstanding,
proposed or assessed against Parent, nor has Parent executed any unexpired
waiver of any statute of limitations on or extending the period for the
assessment or collection of any Tax.
     (d) No audit or other examination of any Return of Parent by any Tax
authority is presently in progress, nor has Parent been notified of any request
for such an audit or other examination.
     (e) No adjustment relating to any Returns filed by Parent has been proposed
in writing, formally or informally, by any Tax authority to Parent or any
representative thereof.
     (f) Parent has no liability for any material unpaid Taxes which have not
been accrued for or reserved on Parent’s balance sheets included in the audited
financial statements for the most recent fiscal year ended, whether asserted or
unasserted, contingent or otherwise, which is material to Parent, other than any
liability for unpaid Taxes that may have accrued since the end of the most
recent fiscal year in connection with the operation of the business of Parent in
the ordinary course of business, none of which is material to the business,
results of operations or financial condition of Parent.
     (g) Parent has not taken any action and does not know of any fact,
agreement, plan or other circumstance that is reasonably likely to prevent the
Merger from qualifying as a reorganization within the meaning of Section 368(a)
of the Code.
     3.16 Environmental Matters. Except for such matters that, individually or
in the aggregate, are not reasonably likely to have a Material Adverse Effect:
(i) Parent has complied with all applicable Environmental Laws; (ii) Parent is
not subject to liability for any Hazardous

33



--------------------------------------------------------------------------------



 



Substance disposal or contamination on any third party property; (iii) Parent
has not been associated with any release or threat of release of any Hazardous
Substance; (iv) Parent has not received any notice, demand, letter, claim or
request for information alleging that Parent may be in violation of or liable
under any Environmental Law; and (v) Parent is not subject to any orders,
decrees, injunctions or other arrangements with any Governmental Entity or
subject to any indemnity or other agreement with any third party relating to
liability under any Environmental Law or relating to Hazardous Substances.
     3.17 Brokers. Except as set forth in Schedule 3.17, Parent has not
incurred, nor will it incur, directly or indirectly, any liability for brokerage
or finders’ fees or agent’s commissions or any similar charges in connection
with this Agreement or any transaction contemplated hereby.
     3.18 Intellectual Property. Parent does not own, license or otherwise have
any right, title or interest in any material Intellectual Property or material
Registered Intellectual Property except the right to the use of the name
“Ithaka.”
     3.19 Agreements, Contracts and Commitments.
     (a) Except as set forth in the Parent SEC Reports filed prior to the date
of this Agreement, there are no contracts, agreements, leases, mortgages,
indentures, notes, bonds, liens, license, permit, franchise, purchase orders,
sales orders or other understandings, commitments or obligations (including
without limitation outstanding offers or proposals) of any kind, whether written
or oral, to which Parent is a party or by or to which any of the properties or
assets of Parent may be bound, subject or affected, which either (a) creates or
imposes a liability greater than $25,000, or (b) may not be cancelled by Parent
on 30 days’ or less prior notice (“Parent Contracts”). All Parent Contracts are
listed in Schedule 3.19 other than those that are exhibits to the Parent SEC
Reports.
     (b) Except as set forth in the Parent SEC Reports filed prior to the date
of this Agreement, each Parent Contract was entered into at arms’ length and in
the ordinary course, is in full force and effect and is valid and binding upon
and enforceable against each of the parties thereto. True, correct and complete
copies of all Parent Contracts (or written summaries in the case of oral Parent
Contracts) and of all outstanding offers or proposals of Parent have been
heretofore delivered to the Company.
     (c) Neither Parent nor, to the knowledge of Parent, any other party thereto
is in breach of or in default under, and no event has occurred which with notice
or lapse of time or both would become a breach of or default under, any Parent
Contract, and no party to any Parent Contract has given any written notice of
any claim of any such breach, default or event, which, individually or in the
aggregate, are reasonably likely to have a Material Adverse Effect on Parent.
Each agreement, contract or commitment to which Parent is a party or by which it
is bound that has not expired by its terms is in full force and effect, except
where such failure to be in full force and effect is not reasonably likely to
have a Material Adverse Effect on Parent.

34



--------------------------------------------------------------------------------



 



     3.20 Insurance. Except for directors’ and officers’ liability insurance,
Parent does not maintain any Insurance Policies.
     3.21 Interested Party Transactions. Except as set forth in the Parent SEC
Reports filed prior to the date of this Agreement: (a) no employee, officer,
director or stockholder of Parent or a member of his or her immediate family is
indebted to Parent nor is Parent indebted (or committed to make loans or extend
or guarantee credit) to any of them, other than reimbursement for reasonable
expenses incurred on behalf of Parent; (b) to Parent’s knowledge, none of such
individuals has any direct or indirect ownership interest in any Person with
whom Parent is affiliated or with whom Parent has a material contractual
relationship, or any Person that competes with Parent, except that each
employee, stockholder, officer or director of Parent and members of their
respective immediate families may own less than 5% of the outstanding stock in
publicly traded companies that may compete with Parent; and (c) to Parent’s
knowledge, no officer, director or stockholder or any member of their immediate
families is, directly or indirectly, interested in any material contract with
Parent (other than such contracts as relate to any such individual ownership of
capital stock or other securities of Parent). All promissory notes issued to
directors or officers of Parent prior to Parent’s initial public offering
(“IPO”) were repaid with proceeds from the IPO and no such notes are
outstanding.
     3.22 Indebtedness. Parent has no indebtedness for borrowed money.
     3.23 Over-the-Counter Bulletin Board Quotation. Parent Common Stock is
quoted on the Over-the-Counter Bulletin Board (“OTC BB”). There is no action or
proceeding pending or, to Parent’s knowledge, threatened against Parent by
Nasdaq or NASD, Inc. (“NASD”) with respect to any intention by such entities to
prohibit or terminate the quotation of any such securities on the OTC BB.
     3.24 Board Approval. The Board of Directors of Parent (including any
required committee or subgroup of the Board of Directors of Parent) has, as of
the date of this Agreement, unanimously (i) declared the advisability of the
Merger and approved this Agreement and the transactions contemplated hereby,
(ii) determined that the Merger is in the best interests of the stockholders of
Parent, and (iii) determined that the fair market value of the Company is equal
to at least 80% of Parent’s net assets.
     3.25 Trust Fund. As of the date hereof and at the Closing Date, Parent has
and will have no less than $48,546,972 invested in a trust account administered
by Continental (the “Trust Fund”), less such amounts, if any, as Parent is
required to pay to (i) stockholders who elect to have their shares converted to
cash in accordance with the provisions of Parent’s Charter Documents and
(ii) third parties (e.g., professionals, printers, etc.) who have rendered
services to Parent in connection with the Merger.
     3.26 Governmental Filings. Except as set forth in Schedule 3.26, Parent has
been granted and holds, and has made, all Governmental Actions/Filings necessary
to the conduct by Parent of its business (as presently conducted) or used or
held for use by Parent, and true, complete and correct copies of which have
heretofore been delivered to the Company. Each such Governmental Action/Filing
is in full force and effect and, except as disclosed in Schedule 3.26, will not
expire prior to December 31, 2007, and Parent is in compliance with all of its

35



--------------------------------------------------------------------------------



 



obligations with respect thereto. No event has occurred and is continuing which
requires or permits, or after notice or lapse of time or both would require or
permit, and consummation of the transactions contemplated by this Agreement or
any ancillary documents will not require or permit (with or without notice or
lapse of time, or both), any modification or termination of any such
Governmental Actions/Filings except such events which, either individually or in
the aggregate, would not have a Material Adverse Effect upon Parent.
     3.27 Representations and Warranties Complete. The representations and
warranties of Parent included in this Agreement and any list, statement,
document or information set forth in, or attached to, any Schedule provided
pursuant to this Agreement or delivered hereunder, are true and complete in all
material respects and do not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements contained therein not misleading, under the circumstance under
which they were made.
     3.28 Survival of Representations and Warranties. The representations and
warranties of Parent set forth in this Agreement shall survive until the end of
the Indemnity Escrow Period.
ARTICLE IV
CONDUCT PRIOR TO THE EFFECTIVE TIME
     4.1 Conduct of Business by the Company and Parent. During the period from
the date of this Agreement and continuing until the earlier of the termination
of this Agreement pursuant to its terms or the Closing, each of the Company,
Parent and Merger Sub shall, except to the extent that the other party shall
otherwise consent in writing, carry on its business in the usual, regular and
ordinary course consistent with past practices, in substantially the same manner
as heretofore conducted and in compliance with all applicable laws and
regulations (except where noncompliance would not have a Material Adverse
Effect), pay its debts and taxes when due subject to good faith disputes over
such debts or taxes, pay or perform other material obligations when due, and use
its commercially reasonable efforts consistent with past practices and policies
to (i) preserve substantially intact its present business organization,
(ii) keep available the services of its present officers and employees and
(iii) preserve its relationships with customers, suppliers, distributors,
licensors, licensees, and others with which it has significant business
dealings. In addition, except as required or permitted by the terms of this
Agreement or set forth in Schedule 4.1 hereto, without the prior written consent
of the other party, during the period from the date of this Agreement and
continuing until the earlier of the termination of this Agreement pursuant to
its terms or the Closing, each of the Company, Parent and Merger Sub shall not
do any of the following:
     (a) Waive any stock repurchase rights, accelerate, amend or (except as
specifically provided for herein) change the period of exercisability of options
or restricted stock, or reprice options granted under any employee, consultant,
director or other stock plans or authorize cash payments in exchange for any
options granted under any of such plans;

36



--------------------------------------------------------------------------------



 



     (b) Grant any severance or termination pay to any officer or employee
except pursuant to applicable law, written agreements outstanding, or policies
existing on the date hereof and as previously or concurrently disclosed in
writing or made available to the other party, or adopt any new severance plan,
or amend or modify or alter in any manner any severance plan, agreement or
arrangement existing on the date hereof;
     (c) Transfer or license to any person or otherwise extend, amend or modify
any material rights to any Intellectual Property of the Company or Parent, as
applicable, or enter into grants to transfer or license to any person future
patent rights, other than in the ordinary course of business consistent with
past practices provided that in no event shall the Company or Parent license on
an exclusive basis or sell any Intellectual Property of the Company, or Parent
as applicable;
     (d) Declare, set aside or pay any dividends on or make any other
distributions (whether in cash, stock, equity securities or property) in respect
of any capital stock or split, combine or reclassify any capital stock or issue
or authorize the issuance of any other securities in respect of, in lieu of or
in substitution for any capital stock;
     (e) Purchase, redeem or otherwise acquire, directly or indirectly, any
shares of capital stock of the Company and Parent, as applicable, including
repurchases of unvested shares at cost in connection with the termination of the
relationship with any employee or consultant pursuant to agreements in effect on
the date hereof;
     (f) Issue, deliver, sell, authorize, pledge or otherwise encumber, or agree
to any of the foregoing with respect to, any shares of capital stock or any
securities convertible into or exchangeable for shares of capital stock, or
subscriptions, rights, warrants or options to acquire any shares of capital
stock or any securities convertible into or exchangeable for shares of capital
stock, or enter into other agreements or commitments of any character obligating
it to issue any such shares or convertible or exchangeable securities;
     (g) Amend its Charter Documents;
     (h) Acquire or agree to acquire by merging or consolidating with, or by
purchasing any equity interest in or a portion of the assets of, or by any other
manner, any business or any corporation, partnership, association or other
business organization or division thereof, or otherwise acquire or agree to
acquire any assets which are material, individually or in the aggregate, to the
business of Parent or the Company as applicable, or enter into any joint
ventures, strategic partnerships or alliances or other arrangements that provide
for exclusivity of territory or otherwise restrict such party’s ability to
compete or to offer or sell any products or services;
     (i) Sell, lease, license, encumber or otherwise dispose of any properties
or assets, except (A) sales of inventory in the ordinary course of business
consistent with past practice, and (B) the sale, lease or disposition (other
than through licensing) of property or assets that are not material,
individually or in the aggregate, to the business of such party;

37



--------------------------------------------------------------------------------



 



     (j) Incur any indebtedness for borrowed money in excess of $25,000 in the
aggregate or guarantee any such indebtedness of another person, issue or sell
any debt securities or options, warrants, calls or other rights to acquire any
debt securities of Parent or the Company, as applicable, enter into any “keep
well” or other agreement to maintain any financial statement condition or enter
into any arrangement having the economic effect of any of the foregoing;
     (k) Adopt or amend any employee benefit plan, policy or arrangement, any
employee stock purchase or employee stock option plan, or enter into any
employment contract or collective bargaining agreement (other than offer letters
and letter agreements entered into in the ordinary course of business consistent
with past practice with employees who are terminable “at will”), pay any special
bonus or special remuneration to any director or employee, or increase the
salaries or wage rates or fringe benefits (including rights to severance or
indemnification) of its directors, officers, employees or consultants, except in
the ordinary course of business consistent with past practices;
     (l) Pay, discharge, settle or satisfy any claims, liabilities or
obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise), or litigation (whether or not commenced prior to the date of this
Agreement) other than the payment, discharge, settlement or satisfaction, in the
ordinary course of business consistent with past practices or in accordance with
their terms, or liabilities recognized or disclosed in the Unaudited Financial
Statements or in the most recent financial statements included in the Parent SEC
Reports filed prior to the date of this Agreement, as applicable, or incurred
since the date of such financial statements, or waive the benefits of, agree to
modify in any manner, terminate, release any person from or knowingly fail to
enforce any confidentiality or similar agreement to which the Company is a party
or of which the Company is a beneficiary or to which Parent is a party or of
which Parent is a beneficiary, as applicable;
     (m) Except in the ordinary course of business consistent with past
practices, modify, amend or terminate any Company Contract or Parent Contract,
as applicable, or waive, delay the exercise of, release or assign any material
rights or claims thereunder;
     (n) Except as required by U.S. GAAP, revalue any of its assets or make any
change in accounting methods, principles or practices;
     (o) Except in the ordinary course of business consistent with past
practices, incur or enter into any agreement, contract or commitment requiring
such party to pay in excess of $50,000 in any 12 month period;
     (p) Engage in any action that could reasonably be expected to cause the
Merger to fail to qualify as a “reorganization” under Section 368(a) of the
Code;
     (q) Settle any litigation to which an Insider is a party or where the
consideration given by the Company is other than monetary;
     (r) Make or rescind any Tax elections that, individually or in the
aggregate, could be reasonably likely to adversely affect in any material
respect the Tax liability or

38



--------------------------------------------------------------------------------



 



Tax attributes of such party, settle or compromise any material income tax
liability or, except as required by applicable law, materially change any method
of accounting for Tax purposes or prepare or file any Return in a manner
inconsistent with past practice;
     (s) Form, establish or acquire any subsidiary, except as contemplated by
this Agreement;
     (t) Permit any Person to exercise any of its discretionary rights under any
Plan to provide for the automatic acceleration of any outstanding options, the
termination of any outstanding repurchase rights or the termination of any
cancellation rights issued pursuant to such plans;
     (u) Make capital expenditures except in accordance with prudent business
and operational practices consistent with prior practice;
     (v) Make or omit to take any action which would be reasonably anticipated
to have a Material Adverse Effect;
     (w) Enter into any transaction with or distribute or advance any assets or
property to any of its officers, directors, partners, stockholders or other
affiliates other than the payment of salary and benefits in the ordinary course
of business consistent with past practice; or
     (x) Agree in writing or otherwise agree, commit or resolve to take any of
the actions described in Section 4.1 (a) through (w) above.
ARTICLE V
ADDITIONAL AGREEMENTS
     5.1 Registration Statement and Proxy Statement/Prospectus; Special Meeting.
     (a) As soon as is reasonably practicable after receipt by Parent from the
Company of all financial and other information relating to the Company as Parent
may reasonably request for its preparation, Parent shall prepare and file with
the SEC under the Securities Act, and with all other applicable regulatory
bodies, a registration statement on Form S-4 with respect to shares of Parent
Common Stock to be issued in the Merger (the “Registration Statement”), which
shall include proxy materials for the purpose of soliciting proxies from holders
of Parent Common Stock to vote in favor of (i) the adoption of this Agreement
and the approval of the Merger (“Parent Stockholder Approval”), (ii) the change
of the name of Parent to a name selected by the Company (the “Name Change
Amendment”), (iii) an increase in the number of authorized shares of Parent
Common Stock to 75,000,000 (the “Capitalization Amendment”), (iv) an amendment
to remove the preamble and sections A through D, inclusive of Article Sixth from
Parent’s Certificate of Incorporation from and after the Closing and to
redesignate section E of Article Sixth as Article Sixth, and (v) the adoption of
an Incentive Stock Option Plan (the “Parent Plan”) at a meeting of holders of
Parent Common Stock to be called and held for such purpose (the “Special
Meeting”). The Parent Plan shall provide

39



--------------------------------------------------------------------------------



 



that an aggregate of 2,850,000 shares of Parent Common Stock (or such higher
number of             shares as shall be agreed to by Parent and the Company)
shall be reserved for issuance pursuant to the Parent Plan. Such proxy materials
shall be in the form of a proxy statement/prospectus to be used for the purpose
of soliciting such proxies from holders of Parent Common Stock and also for the
purpose of issuing the Parent Common Stock to holders of Company Capital Stock
in connection with the Merger (the “Proxy Statement/Prospectus”). The Company
shall furnish to Parent all information concerning the Company as Parent may
reasonably request in connection with the preparation of the Proxy
Statement/Prospectus. The Company and its counsel shall be given an opportunity
to review and comment on the Registration Statement prior to its filing with the
SEC. Parent, with the assistance of the Company, shall promptly respond to any
SEC comments on the Registration Statement and shall otherwise use reasonable
best efforts to cause the Registration Statement to be declared effective by the
SEC as promptly as practicable. Parent shall also take any and all such actions
to satisfy the requirements of the Securities Act and the Exchange Act. Prior to
the Closing Date, Parent shall use its reasonable best efforts to cause the
shares of Parent Common Stock to be issued pursuant to the Merger to be
registered or qualified under all applicable Blue Sky Laws of each of the states
and territories of the United States in which it is believed, based on
information furnished by the Company, holders of the Company Capital Stock and
Notes reside and to take any other such actions that may be necessary to enable
the Parent Common Stock to be issued pursuant to the Merger in each such
jurisdiction.
     (b) As soon as practicable following the declaration of effectiveness of
the Registration Statement by the SEC, Parent shall distribute the Proxy
Statement/Prospectus to the holders of Parent Common Stock and, pursuant
thereto, shall call the Special Meeting in accordance with the Delaware General
Corporation Law (“DGCL”) and, subject to the other provisions of this Agreement,
solicit proxies from such holders to vote in favor of the adoption of this
Agreement and the approval of the Merger and the other matters presented for
approval or adoption at the Special Meeting. Parent shall also distribute the
Proxy Statement/Prospectus to the holders of Company Capital Stock for
informational purposes and shall include therewith a notice, prepared by the
Company, advising such holders of their dissenters’ rights pursuant to the CGCL.
     (c) Parent shall comply with all applicable provisions of and rules under
the Exchange Act and all applicable provisions of the DGCL in the preparation,
filing and distribution of the Registration Statement and the Proxy
Statement/Prospectus, the solicitation of proxies thereunder, and the calling
and holding of the Special Meeting. Without limiting the foregoing, Parent shall
ensure that the Proxy Statement/Prospectus does not, as of the date on which the
Registration Statement is declared effective, and as of the date of the Special
Meeting, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading (provided that Parent
shall not be responsible for the accuracy or completeness of any information
relating to the Company or any other information furnished by the Company for
inclusion in the Proxy Statement/Prospectus). The Company represents and
warrants that the information relating to the Company supplied by the Company
for inclusion in the Registration Statement will not as of the date on which the
Registration Statement is declared effective

40



--------------------------------------------------------------------------------



 



(or any amendment or supplement thereto) or at the time of the Special Meeting
contain any statement which, at such time and in light of the circumstances
under which it is made, is false or misleading with respect to any material
fact, or omits to state any material fact required to be stated therein or
necessary in order to make the statement therein not false or misleading.
     (d) Parent, acting through its board of directors, shall include in the
Proxy Statement/Prospectus the recommendation of its board of directors that the
holders of Parent Common Stock vote in favor of the adoption of this Agreement
and the approval of the Merger, and shall otherwise use reasonable best efforts
to obtain the Parent Stockholder Approval.
     5.2 Directors and Officers of Parent and the Company After Merger. Parent
and the Company shall take all necessary action so that the number of directors
of Parent at the Effective Time will be seven (7) and that the persons listed
in, or to be designated pursuant to, Schedule 5.2 are elected to the positions
of officers and directors of Parent and the Company, as set forth therein, to
serve in such positions effective immediately after the Closing.
     5.3 Public Disclosure. From the date of this Agreement until Closing or
termination, the parties shall cooperate in good faith to jointly prepare all
press releases and public announcements pertaining to this Agreement and the
transactions governed by it, and no party shall issue or otherwise make any
public announcement or communication pertaining to this Agreement or the
transaction without the prior consent of Parent (in the case of the Company and
the Signing Shareholders) or the Company (in the case of Parent and Merger Sub),
except as required by any legal requirement or by the rules and regulations of,
or pursuant to any agreement of a stock exchange or trading system. Each party
will not unreasonably withhold approval from the others with respect to any
press release or public announcement. If any party determines with the advice of
counsel that it is required to make this Agreement and the terms of the
transaction public or otherwise issue a press release or make public disclosure
with respect thereto, it shall, at a reasonable time before making any public
disclosure, consult with the other party regarding such disclosure, seek such
confidential treatment for such terms or portions of this Agreement or the
transaction as may be reasonably requested by the other party and disclose only
such information as is legally compelled to be disclosed. This provision will
not apply to communications by any party to its counsel, accountants and other
professional advisors.
     5.4 Other Actions.
     (a) As promptly as practicable after execution of this Agreement, but in
any event within four (4) business days thereafter, Parent will prepare and file
a Current Report on Form 8-K pursuant to the Exchange Act to report the
execution of this Agreement with respect to which the Company may review and
comment upon prior to filing. Any language included in such Current Report that
reflects the Company’s comments, as well as any text as to which the Company has
not commented upon being given a reasonable opportunity to comment, shall,
notwithstanding the provisions of Section 5.3, be deemed to have been approved
by the Company and may henceforth be used by Parent in other filings made by it
with the SEC and in other documents distributed by Parent in connection with the
transactions contemplated by this Agreement

41



--------------------------------------------------------------------------------



 



without further review or consent of the Signing Shareholders or the Company.
Promptly after the execution of this Agreement, Parent and the Company shall
also issue a press release announcing the execution of this Agreement.
     (b) At least five (5) days prior to Closing, Parent shall prepare a draft
Form 8-K announcing the Closing, together with, or incorporating by reference,
the financial statements prepared by the Company, and such other information
that may be required to be disclosed with respect to the Merger in any report or
form to be filed with the SEC (“Closing Form 8-K”), which shall be in a form
reasonably acceptable to the Company and in a format acceptable for EDGAR
filing. Prior to Closing, Parent and the Company shall prepare the press release
announcing the consummation of the Merger hereunder (“Closing Press Release”).
Concurrently with the Closing, Parent shall file the Closing Form 8-K with the
SEC and distribute the Closing Press Release.
     (c) The Company and Parent shall further cooperate with each other and use
their respective reasonable best efforts to take or cause to be taken all
actions, and do or cause to be done all things, necessary, proper or advisable
on its part under this Agreement and applicable laws to consummate the Merger
and the other transactions contemplated hereby as soon as practicable, including
preparing and filing as soon as practicable all documentation to effect all
necessary notices, reports and other filings and to obtain as soon as
practicable all consents, registrations, approvals, permits and authorizations
necessary or advisable to be obtained from any third party (including the
respective independent accountants of the Company and Parent) and/or any
Governmental Entity in order to consummate the Merger or any of the other
transactions contemplated hereby. This obligation shall include, on the part of
Parent, sending a termination letter to Continental in substantially the form of
Exhibit A attached to the Investment Management Trust Agreement by and between
Parent and Continental dated as of August 17, 2005, as amended. Subject to
applicable laws relating to the exchange of information and the preservation of
any applicable attorney-client privilege, work-product doctrine, self-audit
privilege or other similar privilege, each of the Company and Parent shall have
the right to review and comment on in advance, and to the extent practicable
each will consult the other on, all the information relating to such party, that
appear in any filing made with, or written materials submitted to, any third
party and/or any Governmental Entity in connection with the Merger and the other
transactions contemplated hereby. In exercising the foregoing right, each of the
Company and Parent shall act reasonably and as promptly as practicable.
     5.5 Required Information. In connection with the preparation of the Merger
Form 8-K and Press Release, and for such other reasonable purposes, the Company
and Parent each shall, upon request by the other, furnish the other with all
information concerning themselves, their respective directors, officers and
stockholders (including the directors of Parent and the Company to be elected
effective as of the Closing pursuant to Section 5.2 hereof) and such other
matters as may be reasonably necessary or advisable in connection with the
Merger, or any other statement, filing, notice or application made by or on
behalf of the Company and Parent to any third party and/or any Governmental
Entity in connection with the Merger and the other transactions contemplated
hereby. Each party warrants and represents to the other party that all such
information shall be true and correct in all material respects and will not
contain any untrue

42



--------------------------------------------------------------------------------



 



statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements contained therein, in light
of the circumstances under which they were made, not misleading.
     5.6 Confidentiality; Access to Information.
     (a) Confidentiality. Any confidentiality agreement previously executed by
the parties shall be superseded in its entirety by the provisions of this
Agreement. Each party agrees to maintain in confidence any non-public
information received from the other party, and to use such non-public
information only for purposes of consummating the transactions contemplated by
this Agreement. Such confidentiality obligations will not apply to (i)
information which was known to the one party or their respective agents prior to
receipt from the other party; (ii) information which is or becomes generally
known; (iii) information acquired by a party or their respective agents from a
third party who was not bound to an obligation of confidentiality; and
(iv) disclosure required by law. In the event this Agreement is terminated as
provided in Article VIII hereof, each party (i) will destroy or return or cause
to be returned to the other all documents and other material obtained from the
other in connection with the Merger contemplated hereby, and (ii) will use its
reasonable best efforts to delete from its computer systems all documents and
other material obtained from the other in connection with the Merger
contemplated hereby.
     (b) Access to Information.
     (i) The Company will afford Parent and its financial advisors, accountants,
counsel and other representatives reasonable access during normal business
hours, upon reasonable notice, to the properties, books, records and personnel
of the Company during the period prior to the Closing to obtain all information
concerning the business, including the status of product development efforts,
properties, results of operations and personnel of the Company, as Parent may
reasonably request. No information or knowledge obtained by Parent in any
investigation pursuant to this Section 5.6 will affect or be deemed to modify
any representation or warranty contained herein or the conditions to the
obligations of the parties to consummate the Merger.
     (ii) Parent will afford the Company and its financial advisors,
underwriters, accountants, counsel and other representatives reasonable access
during normal business hours, upon reasonable notice, to the properties, books,
records and personnel of Parent during the period prior to the Closing to obtain
all information concerning the business, including the status of business or
product development efforts, properties, results of operations and personnel of
Parent, as the Company may reasonably request. No information or knowledge
obtained by the Company in any investigation pursuant to this Section 5.6 will
affect or be deemed to modify any representation or warranty contained herein or
the conditions to the obligations of the parties to consummate the Merger.

43



--------------------------------------------------------------------------------



 



     5.7 Parent Bylaws. Prior to the Closing, Parent shall amend its bylaws to
provide that the number of directors of Parent shall not be less than seven
(7) or more than nine (9).
     5.8 Reasonable Efforts. Upon the terms and subject to the conditions set
forth in this Agreement, each of the parties agrees to use its commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, and to assist and cooperate with the other parties in doing,
all things necessary, proper or advisable to consummate and make effective, in
the most expeditious manner practicable, the Merger and the other transactions
contemplated by this Agreement, including using commercially reasonable efforts
to accomplish the following: (i) the taking of all reasonable acts necessary to
cause the conditions precedent set forth in Article VI to be satisfied, (ii) the
obtaining of all necessary actions, waivers, consents, approvals, orders and
authorizations from Governmental Entities and the making of all necessary
registrations, declarations and filings (including registrations, declarations
and filings with Governmental Entities, if any) and the taking of all reasonable
steps as may be necessary to avoid any suit, claim, action, investigation or
proceeding by any Governmental Entity, (iii) the obtaining of all consents,
approvals or waivers from third parties required as a result of the transactions
contemplated in this Agreement, including without limitation the consents listed
in Schedule 2.5 of the Company Schedule, (iv) the defending of any suits,
claims, actions, investigations or proceedings, whether judicial or
administrative, challenging this Agreement or the consummation of the
transactions contemplated hereby, including seeking to have any stay or
temporary restraining order entered by any court or other Governmental Entity
vacated or reversed and (v) the execution or delivery of any additional
instruments reasonably necessary to consummate the transactions contemplated by,
and to fully carry out the purposes of, this Agreement. In connection with and
without limiting the foregoing, Parent and its board of directors and the
Company and its board of directors shall, if any state takeover statute or
similar statute or regulation is or becomes applicable to the Merger, this
Agreement or any of the transactions contemplated by this Agreement, use its
commercially reasonable efforts to enable the Merger and the other transactions
contemplated by this Agreement to be consummated as promptly as practicable on
the terms contemplated by this Agreement. Notwithstanding anything herein to the
contrary, nothing in this Agreement shall be deemed to require Parent or the
Company to agree to any divestiture by itself or any of its affiliates of shares
of capital stock or of any business, assets or property, or the imposition of
any material limitation on the ability of any of them to conduct their business
or to own or exercise control of such assets, properties and stock.
     5.9 Treatment as a Reorganization. Neither Parent nor the Company shall
take any action prior to or following the Merger that could reasonably be
expected to cause the Merger to fail to qualify as a “reorganization” within the
meaning of Section 368(a) of the Code.
     5.10 No Parent Common Stock Transactions. Each officer, director and
Signing Shareholder, severally and not jointly, shall agree that it shall not
sell, transfer or otherwise dispose of an interest in any of the shares of
Parent Common Stock it receives as a result of the Merger other than as
permitted pursuant to Section 1.18(a) hereof or the Lock-Up Agreement in the
form of Exhibit D hereto executed by such Person concurrently with the execution
of this Agreement.

44



--------------------------------------------------------------------------------



 



     5.11 Certain Claims. As additional consideration for the issuance of Parent
Common Stock pursuant to this Agreement, each of the Signing Shareholders hereby
releases and forever discharges, effective as of the Closing Date, the Company
and its directors, officers, employees and agents, from any and all rights,
claims, demands, judgments, obligations, liabilities and damages, whether
accrued or unaccrued, asserted or unasserted, and whether known or unknown
arising out of or resulting from such Signing Shareholder’s (i) status as a
holder of an equity interest in the Company; and (ii) employment, service,
consulting or other similar agreement entered into with the Company prior to
Closing to the extent that the basis for claims under any such agreement that
survives the Closing arise prior to the Closing, provided, however, the
foregoing shall not release any obligations of Parent or the Surviving
Corporation set forth in this Agreement or the Escrow Agreement.
     5.12 No Securities Transactions. Neither the Company nor any Signing
Shareholder, severally and not jointly, or any of their affiliates, directly or
indirectly, shall engage in any transactions involving the securities of Parent
prior to the time of the making of a public announcement of the transactions
contemplated by this Agreement. The Company shall use its best efforts to
require each of its officers, directors, employees, agents and representatives
to comply with the foregoing requirement.
     5.13 No Claim Against Trust Fund. Notwithstanding anything else in this
Agreement, the Company and the Signing Shareholders acknowledge that they have
read Parent’s final prospectus dated August 17, 2005 and understand that Parent
has established the Trust Fund for the benefit of Parent’s public stockholders
and that Parent may disburse monies from the Trust Fund only (a) to Parent’s
public stockholders if they elect to convert their shares to cash in accordance
with Parent’s Charter Documents and/or the liquidation of Parent or (b) to
Parent after it consummates a business combination. The Company and the Signing
Shareholders further acknowledge that, if the transactions contemplated by this
Agreement or, upon termination of this Agreement, another business combination,
are not consummated by August 23, 2007, Parent will be obligated to return to
its stockholders the amounts being held in the Trust Fund. Accordingly, the
Company and the Signing Shareholders, for themselves and their subsidiaries,
affiliated entities, directors, officers, employees, stockholders,
representatives and advisors, hereby waive all rights against Parent to collect
from the Trust Fund any monies that may be owed to them by Parent for any reason
whatsoever, including but not limited to a breach of this Agreement by Parent or
any negotiations, agreements or understandings with Parent, and will not seek
recourse against the Trust Fund at any time for any reason whatsoever.
     5.14 Disclosure of Certain Matters. Each of Parent, the Company and each
Signing Shareholder, severally and not jointly, will provide the others with
prompt written notice of any event, development or condition that (a) would
cause such party’s representations and warranties to become untrue or misleading
or which may affect its ability to consummate the transactions contemplated by
this Agreement, (b) had it existed or been known on the date hereof would have
been required to be disclosed under this Agreement, (c) gives such party any
reason to believe that any of the conditions set forth in Article VI will not be
satisfied, (d) is of a nature that is or may be materially adverse to the
operations, prospects or condition (financial or otherwise) of the Company, or
(e) would require any amendment or supplement to the Proxy Statement/Prospectus.
The parties shall have the obligation to supplement or amend the Company
Schedule and Parent Schedule (the “Disclosure Schedules”) being delivered

45



--------------------------------------------------------------------------------



 



concurrently with the execution of this Agreement and annexed hereto with
respect to any matter hereafter arising or discovered which, if existing or
known at the date of this Agreement, would have been required to be set forth or
described in the Disclosure Schedules. The obligations of the parties to amend
or supplement the Disclosure Schedules being delivered herewith shall terminate
on the Closing Date. Notwithstanding any such amendment or supplementation, for
purposes of Sections 6.2(a), 6.3(a), 7.1(a)(i), 8.1(d) and 8.1(e), the
representations and warranties of the parties shall be made with reference to
the Disclosure Schedules as they exist at the time of execution of this
Agreement, subject to such anticipated changes as are set forth in Schedule 4.1
or otherwise expressly contemplated by this Agreement or which are set forth in
the Disclosure Schedules as they exist on the date of this Agreement. The
delivery of any notice pursuant to this Section 5.14 shall not be presumed to
constitute an acknowledgment or admission of a breach of this Agreement.
     5.15 Nasdaq Listing. Parent and the Company shall use their best efforts to
obtain the listing for trading on Nasdaq of the Parent Common Stock, the Units
issued in Parent’s initial public offering and the class of warrants included in
such Units. If such listing is not obtained by the Closing, the parties shall
continue to use their best efforts after the Closing to obtain such listing.
     5.16 Best Efforts. The Company shall use its best efforts to take such
actions as are necessary to fulfill their obligations under this Agreement and
to enable Parent and Merger Sub to fulfill their obligations hereunder. Parent
and Merger Sub shall use their best efforts to take such actions as are
necessary to fulfill their obligations under this Agreement and to enable the
Company to fulfill its obligations hereunder.
     5.17 Charter Protections; Directors’ and Officers’ Liability Insurance.
     (a) All rights to indemnification for acts or omissions occurring through
the Closing Date now existing in favor of the current directors and officers of
Parent and the Company as provided in the Charter Documents of Parent and the
Company, as applicable, or in any indemnification agreements shall survive the
Merger and shall continue in full force and effect in accordance with their
terms.
     (b) For a period of six (6) years after the Closing Date, (i) Parent shall
cause to be maintained in effect the current policies of directors’ and
officers’ liability insurance maintained by Parent (or policies of at least the
same coverage and amounts containing terms and conditions which are no less
advantageous) and (ii) the Company shall cause to be maintained in effect “tail”
coverage under its current directors’ and officers’ liability insurance, in each
case with respect to claims arising from facts and events that occurred prior to
the Closing Date.
     (c) If Parent or the Company or any of their respective successors or
assigns (i) consolidates with or merges into any other Person and shall not be
the continuing or surviving entity of such consolidation or merger, or
(ii) transfers or conveys all or substantially all of its properties and assets
to any Person, then, in each such case, to the extent necessary, proper
provision shall be made so that the successors and assigns of

46



--------------------------------------------------------------------------------



 



Parent or the Company, as the case may be, assume the obligations set forth in
this Section 5.17.
     (d) The provisions of this Section 5.17 are intended to be for the benefit
of, and shall be enforceable by, each Person who will have been a director or
officer of Parent and the Company for all periods ending on or before the
Closing Date and may not be changed without the consent of Committee (in the
case of Parent) or the Representatives (in the case of the Company) referred to
in Section 1.14.
     5.18 Cashless Exercise of Warrants. The parties hereto agree that, in
connection with any redemption of Parent’s outstanding warrants, Parent shall
offer holders thereof the opportunity to exercise such warrants on a cashless
basis.
     5.19 Certain Financial Information. Within fifteen (15) business days after
the end of each month between the date hereof and the earlier of the Closing
Date and the date on which this Agreement is terminated, the Company shall
deliver to Parent an unaudited statement of revenues for such month and, within
forty-five (45) days after the end of such month, shall deliver to Parent
unaudited consolidated financial statements of the Company for such month,
including a balance sheet, statement of operations, statement of cash flows and
statement of shareholders’ equity, that are certified as correct and complete by
the Chief Executive Officer and Chief Financial Officer of the Company, prepared
in accordance with U.S. GAAP applied on a consistent basis to prior periods and
fairly present in all material respects the financial position of the Company at
the date thereof and the results of its operations and cash flows for the period
indicated, except that such statements need not contain notes and may be subject
to normal adjustments that are not expected to have a Material Adverse Effect on
the Company.
     5.20 Access to Financial Information. The Company will, and will cause its
auditors to, (a) continue to provide Parent and its advisors full access to all
of the Company’s financial information used in the preparation of its Audited
Financial Statements and Unaudited Financial Statements and the financial
information furnished pursuant to Section 5.20 hereof and (b) cooperate fully
with any reviews performed by Parent or its advisors of any such financial
statements or information.
     5.21 Management Bonus Plan. Upon consummation of the Merger, Parent shall
contribute to the Company the sum of $3,000,000, to be used for bonus payments
to members of the Company’s management as the Company’s board of directors may
determine in its sole judgment. Parent shall also contribute to the Company up
to $200,000 with respect to 2007, $600,000 with respect to 2008 and $1,200,000
with respect to 2009, in proportion to the ratio of Milestone Shares to Target
Shares for each of such years (but not in excess of 100% of Target Shares in any
year), which shall be used for bonus payments to members of the Company’s
management as the Company’s board of directors may determine in its sole
judgment. Notwithstanding the foregoing, no bonus payment shall be made to any
Person who (a) has a right to receive payment from the Company or Parent as a
result of a “change of control” provision in such Person’s change of control
agreement or other agreement with the Company unless such Person waives all
present and future rights under such provision and (b) at Parent’s or the
Company’s request, with respect to directors and officers at the level of vice
president or above, does not agree to remain in the employ of the Company for at
least one (1) year after the

47



--------------------------------------------------------------------------------



 



Closing, all pursuant to an agreement reasonably satisfactory to Parent’s board
of directors as constituted prior to the Closing.
     5.22 Securities Awards. Neither the Company nor Parent shall make any
commitment with respect to the grant of awards under the Parent Plan or other
equity interests in Parent until after the Closing Date, at which time all such
grants shall be made only under the Parent Plan upon approval by Parent’s board
of directors or the committee thereof designated to make awards pursuant to the
Parent Plan.
ARTICLE VI
CONDITIONS TO THE TRANSACTION
     6.1 Conditions to Obligations of Each Party to Effect the Merger. The
respective obligations of each party to this Agreement to effect the Merger
shall be subject to the satisfaction at or prior to the Closing Date of the
following conditions:
     (a) No Order. No Governmental Entity shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, injunction or other order (whether temporary, preliminary or permanent)
which is in effect and which has the effect of making the Merger illegal or
otherwise prohibiting consummation of the Merger, substantially on the terms
contemplated by this Agreement.
     (b) Parent Stockholder Approval. The Parent Stockholder Approval, the Name
Change Amendment and the Capitalization Amendment shall have been duly approved
and adopted by the stockholders of Parent by the requisite vote under the laws
of the State of Delaware and the Parent Charter Documents and an executed copy
of an amendment to Parent’s Certificate of Incorporation reflecting the Name
Change Amendment and the Capitalization Amendment shall have been filed with the
Delaware Secretary of State to be effective as of the Closing.
     (c) Parent Common Stock. Holders of twenty percent (20%) or more of the
shares of Parent Common Stock issued in Parent’s initial public offering of
securities and outstanding immediately before the Closing shall not have
exercised their rights to convert their shares into a pro rata share of the
Trust Fund in accordance with Parent’s Charter Documents.
     (d) Stock Quotation or Listing. The Parent Common Stock at the Closing will
be quoted on the OTC BB or listed for trading on Nasdaq, if the application for
such listing is approved, and there will be no action or proceeding pending or
threatened against Parent by the NASD to prohibit or terminate the quotation of
Parent Common Stock on the OTC BB or the trading thereof on Nasdaq.
     (e) Registration Statement Effective. The Registration Statement shall have
been declared effective by the SEC.
     6.2 Additional Conditions to Obligations of the Company. The obligations of
the Company to consummate and effect the Merger shall be subject to the
satisfaction at or prior to

48



--------------------------------------------------------------------------------



 



the Closing Date of each of the following conditions, any of which may be
waived, in writing, exclusively by the Company:
     (a) Representations and Warranties. Each representation and warranty of
Parent contained in this Agreement that is (i) qualified as to materiality shall
have been true and correct (A) as of the date of this Agreement and (B) subject
to the provisions of the last sentence of Section 5.14, on and as of the Closing
Date with the same force and effect as if made on the Closing Date and (ii) not
qualified as to materiality shall have been true and correct (A) as of the date
of this Agreement and (B) in all material respects on and as of the Closing Date
with the same force and effect as if made on the Closing Date. The Company shall
have received a certificate with respect to the foregoing signed on behalf of
Parent by an authorized officer of Parent (“Parent Closing Certificate”).
     (b) Agreements and Covenants. Parent and Merger Sub shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by them on or prior to the
Closing Date, except to the extent that any failure to perform or comply (other
than a willful failure to perform or comply or failure to perform or comply with
an agreement or covenant reasonably within the control of Parent) does not, or
will not, constitute a Material Adverse Effect with respect to Parent, and the
Parent Closing Certificate shall include a provision to such effect.
     (c) No Litigation. No action, suit or proceeding shall be pending or
threatened before any Governmental Entity which is reasonably likely to
(i) prevent consummation of any of the transactions contemplated by this
Agreement, (ii) cause any of the transactions contemplated by this Agreement to
be rescinded following consummation or (iii) affect materially and adversely or
otherwise encumber the title of the shares of Parent Common Stock to be issued
by Parent in connection with the Merger and no order, judgment, decree,
stipulation or injunction to any such effect shall be in effect.
     (d) Consents. Parent shall have obtained all consents, waivers and
approvals required to be obtained by Parent in connection with the consummation
of the transactions contemplated hereby, other than consents, waivers and
approvals the absence of which, either alone or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect on Parent and the
Parent Closing Certificate shall include a provision to such effect.
     (e) Material Adverse Effect. No Material Adverse Effect with respect to
Parent shall have occurred since the date of this Agreement.
     (f) SEC Compliance. Immediately prior to Closing, Parent shall be in
compliance with the reporting requirements under the Exchange Act.
     (g) Opinion of Counsel. The Company shall have received from Graubard
Miller, Parent’s counsel, an opinion of counsel in substantially the form of
Exhibit E annexed hereto.

49



--------------------------------------------------------------------------------



 



     (h) Other Deliveries. At or prior to Closing, Parent shall have delivered
to the Company (i) copies of resolutions and actions taken by Parent’s board of
directors and stockholders in connection with the approval of this Agreement and
the transactions contemplated hereunder, and (ii) such other documents or
certificates as shall reasonably be required by the Company and its counsel in
order to consummate the transactions contemplated hereunder.
     (i) Resignations. The persons listed in Schedule 6.2(i) shall have resigned
from all of their positions and offices with Parent.
     (j) Trust Fund. Parent shall have made appropriate arrangements to have the
Trust Fund, which shall contain no less than the amount referred to in
Section 3.25, dispersed to Parent immediately upon the Closing.
     6.3 Additional Conditions to the Obligations of Parent. The obligations of
Parent to consummate and effect the Merger shall be subject to the satisfaction
at or prior to the Closing Date of each of the following conditions, any of
which may be waived, in writing, exclusively by Parent:
     (a) Representations and Warranties. Each representation and warranty of the
Company contained in this Agreement that is (i) qualified as to materiality
shall have been true and correct (A) as of the date of this Agreement and
(B) subject to the provisions of the last sentence of Section 5.14, on and as of
the Closing Date with the same force and effect as if made on the Closing Date
and (ii) not qualified as to materiality shall have been true and correct (A) as
of the date of this Agreement and (B) in all material respects on and as of the
Closing Date with the same force and effect as if made on the Closing Date.
Parent shall have received a certificate with respect to the foregoing signed on
behalf of the Company by an authorized officer of the Company (“Company Closing
Certificate”).
     (b) Agreements and Covenants. The Company and the Signing Shareholders
shall have performed or complied in all material respects with all agreements
and covenants required by this Agreement to be performed or complied with by
them at or prior to the Closing Date except to the extent that any failure to
perform or comply (other than a willful failure to perform or comply or failure
to perform or comply with an agreement or covenant reasonably within the control
of the Company) does not, or will not, constitute a Material Adverse Effect on
the Company, and the Company Closing Certificate shall include a provision to
such effect.
     (c) No Litigation. No action, suit or proceeding shall be pending or
threatened before any Governmental Entity which is reasonably likely to
(i) prevent consummation of any of the transactions contemplated by this
Agreement, (ii) cause any of the transactions contemplated by this Agreement to
be rescinded following consummation or (iii) affect materially and adversely the
right of Parent to own, operate or control any of the assets and operations of
the Surviving Corporation following the Merger and no order, judgment, decree,
stipulation or injunction to any such effect shall be in effect.

50



--------------------------------------------------------------------------------



 



     (d) Dissenters’ Rights. Holders of no more than five percent (5%) of the
            shares of any class of securities of the Company outstanding
immediately before the Effective Time shall have taken action to exercise their
dissenters’ rights pursuant to the CGCL.
     (e) Consents. The Company shall have obtained all consents, waivers,
permits and approvals required to be obtained by the Company in connection with
the consummation of the transactions contemplated hereby, other than consents,
waivers and approvals the absence of which, either alone or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect on the
Company and the Company Closing Certificate shall include a provision to such
effect.
     (f) Material Adverse Effect. No Material Adverse Effect with respect to the
Company shall have occurred since the date of this Agreement.
     (g) Employment Agreement. An employment agreement between the Company and
William J. Worthen, containing the terms set forth in Exhibit F, and otherwise
reasonably satisfactory to Parent, shall be in full force and effect.
     (h) Opinions of Counsel. Parent shall have received from (i) Sheppard,
Mullin, Richter & Hampton LLP, counsel to the Company, an opinion of counsel in
substantially the form of Exhibit G annexed hereto, and (ii) Doglitz and
Associates, intellectual property counsel to the Company, a favorable opinion as
to the Company’s rights to its Intellectual Property in customary form and
reasonably satisfactory to Parent.
     (i) Comfort Letters. Parent shall have received a “comfort” letter in the
customary form from PricewaterhouseCoopers LLP dated the effective date of the
Registration Statement and the Closing Date (or such other date or dates
reasonably acceptable to Parent) with respect to certain financial statements
and other financial information included in the Registration Statement.
     (j) Other Deliveries. At or prior to Closing, the Company shall have
delivered to Parent: (i) copies of resolutions and actions taken by the
Company’s board of directors and shareholders in connection with the adoption
and approval of this Agreement and the transactions contemplated hereunder, and
(ii) such other documents or certificates as shall reasonably be required by
Parent and its counsel in order to consummate the transactions contemplated
hereunder.
     (k) Resignations. The persons listed in Schedule 6.3(k) shall have resigned
from their positions and offices with the Company.
     (l) Derivative Securities. There shall be outstanding no options, warrants
or other derivative securities entitling the holders thereof to acquire shares
of Company Capital Stock or other securities of the Company.

51



--------------------------------------------------------------------------------



 



ARTICLE VII
INDEMNIFICATION
     7.1 Indemnification of Parent and the Surviving Corporation.
     (a) Subject to the terms and conditions of this Article VII (including
without limitation the limitations set forth in Section 7.4), Parent, the
Surviving Corporation and their respective representatives, successors and
permitted assigns (the “Parent Indemnitees”) shall be indemnified, defended and
held harmless by those Persons who are holders of the Company Capital Stock at
the Effective Time, but only to the extent of the Indemnity Escrow Shares, from
and against all Losses asserted against, resulting to, imposed upon, or incurred
by any Parent Indemnitee by reason of, arising out of or resulting from:
     (i) the inaccuracy or breach of any representation or warranty of the
Company contained in or made pursuant to this Agreement, any Schedule or any
certificate delivered by the Company to Parent pursuant to this Agreement with
respect hereto or thereto in connection with the Closing;
     (ii) the non-fulfillment or breach of any covenant or agreement of the
Company contained in this Agreement; and
     (iii) the matters referred to in Schedule 2.15(a) of the Company Schedule.
     (b) As used in this Article VII, the term “Losses” shall include all
losses, liabilities, damages, judgments, awards, orders, penalties, settlements,
costs and expenses (including, without limitation, interest, penalties, court
costs and reasonable legal fees and expenses) including those arising from any
demands, claims, suits, actions, costs of investigation, notices of violation or
noncompliance, causes of action, proceedings and assessments whether or not made
by third parties or whether or not ultimately determined to be valid. Solely for
the purpose of determining the amount of any Losses (and not for determining any
breach) for which Parent Indemnitee may be entitled to indemnification pursuant
to Article VII, any representation or warranty contained in this Agreement that
is qualified by a term or terms such as “material,” “materially,” or “Material
Adverse Effect” shall be deemed made or given without such qualification and
without giving effect to such words.
     (c) The Indemnity Escrow Shares are the sole and exclusive remedy of the
Parent Indemnitees for claims against the Persons who are holders of Company
Capital Stock at the Effective Time and no Parent Indemnitee shall have any
claim against any such Person, including the Signing Shareholders, for
indemnification in excess of such Person’s interest in the Indemnity Escrow
Shares.
     7.2 Indemnification of Third Party Claims. The indemnification obligations
and liabilities under this Article VII with respect to actions, proceedings,
lawsuits, investigations,

52



--------------------------------------------------------------------------------



 



demands or other claims brought against Parent by a Person other than the
Company (a “Third Party Claim”) shall be subject to the following terms and
conditions:
     (a) Notice of Claim. Parent, acting through the Committee, will give the
Representatives prompt written notice after receiving written notice of any
Third Party Claim or discovering the liability, obligation or facts giving rise
to such Third Party Claim (a “Notice of Claim”) which Notice of Third Party
Claim shall set forth (i) a brief description of the nature of the Third Party
Claim, (ii) the total amount of the actual out-of-pocket Loss or the anticipated
potential Loss (including any costs or expenses which have been or may be
reasonably incurred in connection therewith), and (iii) whether such Loss may be
covered (in whole or in part) under any insurance and the estimated amount of
such Loss which may be covered under such insurance, and the Representatives
shall be entitled to participate in the defense of Third Party Claim at its
expense.
     (b) Defense. The Representatives shall have the right, at its option
(subject to the limitations set forth in subsection 7.2(c) below) and at its own
expense, by written notice to Parent, to assume the entire control of, subject
to the right of Parent to participate (at its expense and with counsel of its
choice) in, the defense, compromise or settlement of the Third Party Claim as to
which such Notice of Claim has been given, and shall be entitled to appoint a
recognized and reputable counsel reasonably acceptable to Parent to be the lead
counsel in connection with such defense. If the Representatives are permitted
and elects to assume the defense of a Third Party Claim:
     (i) the Representatives shall diligently and in good faith defend such
Third Party Claim and shall keep Parent reasonably informed of the status of
such defense; provided, however, that in the case of any settlement providing
for remedies other than monetary damages for which indemnification is provided,
Parent shall have the right to approve the settlement; and
     (ii) Parent shall cooperate fully in all respects with the Representatives
in any such defense, compromise or settlement thereof, including, without
limitation, the selection of counsel, and Parent shall make available to the
Representatives all pertinent information and documents under its control.
     (c) Limitations of Right to Assume Defense. The Representatives shall not
be entitled to assume control of such defense if (i) the Third Party Claim
relates to or arises in connection with any criminal proceeding, action,
indictment, allegation or investigation; (ii) the Third Party Claim seeks an
injunction or equitable relief against Parent; or (iii) there is a reasonable
probability that a Third Party Claim may materially and adversely affect Parent
other than as a result of money damages or other money payments.
     (d) Other Limitations. Failure to give prompt Notice of Claim or to provide
copies of relevant available documents or to furnish relevant available data
shall not constitute a defense (in whole or in part) to any Third Party Claim by
Parent against the Representatives and shall not affect the Representatives’
duty or obligations under this Article VII, except to the extent (and only to
the extent that) such failure shall have

53



--------------------------------------------------------------------------------



 



adversely affected the ability of the Representatives to defend against or
reduce its liability or caused or increased such liability or otherwise caused
the damages for which the Representatives are obligated to be greater than such
damages would have been had Parent given the Representatives prompt notice
hereunder. So long as the Representatives are defending any such action actively
and in good faith, Parent shall not settle such action. Parent shall make
available to the Representatives all relevant records and other relevant
materials required by them and in the possession or under the control of Parent,
for the use of the Representatives and their representatives in defending any
such action, and shall in other respects give reasonable cooperation in such
defense.
     (e) Failure to Defend. If the Representatives, promptly after receiving a
Notice of Claim, fails to defend such Third Party Claim actively and in good
faith, Parent will (upon further written notice) have the right to undertake the
defense, compromise or settlement of such Third Party Claim as it may determine
in its reasonable discretion, provided that the Representatives shall have the
right to approve any settlement, which approval will not be unreasonably
withheld or delayed.
     (f) Parent’s Rights. Anything in this Section 7.2 to the contrary
notwithstanding, the Representatives shall not, without the written consent of
Parent, settle or compromise any action or consent to the entry of any judgment
which does not include as an unconditional term thereof the giving by the
claimant or the plaintiff to Parent of a full and unconditional release from all
liability and obligation in respect of such action without any payment by
Parent.
     (g) Representatives’ Consent. Unless the Representatives have consented to
a settlement of a Third Party Claim, the amount of the settlement shall not be a
binding determination of the amount of the Loss and such amount shall be
determined in accordance with the provisions of the Escrow Agreement.
     7.3 Insurance and Tax Effect. To the extent that any Losses that are
subject to indemnification pursuant to this Article VII are covered by
insurance, Parent shall use commercially reasonable efforts to obtain the
maximum recovery under such insurance; provided that Parent shall nevertheless
be entitled to bring a claim for indemnification under this Article VII in
respect of such Losses and the time limitations set forth in Section 7.4 hereof
for bringing a claim of indemnification under this Agreement shall be tolled
during the pendency of such insurance claim. The existence of a claim by Parent
for monies from an insurer or against a third party in respect of any Loss shall
not, however, delay any payment pursuant to the indemnification provisions
contained herein and otherwise determined to be due and owing by the
Representatives. If Parent has received the payment required by this Agreement
from the Representatives in respect of any Loss and later receives proceeds from
insurance or other amounts in respect of such Loss, then it shall hold such
proceeds or other amounts in trust for the benefit of the Representatives and
shall pay to the Representatives, as promptly as practicable after receipt, a
sum equal to the amount of such proceeds or other amount received, up to the
aggregate amount of any payments received from the Representatives pursuant to
this Agreement in respect of such Loss. Notwithstanding any other provisions of
this Agreement, it is the intention of the parties that no insurer or any other
third party shall be (i) entitled to a benefit it would not be entitled to
receive in the absence of the foregoing indemnification provisions, or

54



--------------------------------------------------------------------------------



 



(ii) relieved of the responsibility to pay any claims for which it is obligated.
Any and Losses shall be net of any Tax benefit taken by any of the Parent
Indemnitees as a result of, or arising out of, the basis of the claim for
indemnification including, without limitation, the accrual, incurrence or
payment of any such Losses (including, without limitation, the net present value
of any Tax benefit arising in subsequent taxable years, calculated using a
discount rate of 8% and assuming the highest applicable combined statutory rate
of Tax then in effect).
     7.4 Limitations on Indemnification.
     (a) Survival; Time Limitation. The representations, warranties, covenants
and agreements in this Agreement or in any writing delivered by the Company to
Parent in connection with this Agreement (including the certificate required to
be delivered by the Company pursuant to Section 6.3(a)) shall survive the
Closing until the expiration of the Indemnity Escrow Period.
     (b) Any claim made by a party hereunder prior to the expiration of the
Indemnity Escrow Period shall be preserved despite the subsequent expiration of
the Indemnity Escrow Period and any claim set forth in a Notice of Claim sent
prior to the expiration of the Indemnity Escrow Period shall survive until final
resolution thereof. Except as set forth in the immediately preceding sentence,
no claim for indemnification under this Article VII shall be brought after the
end of the Indemnity Escrow Period.
     (c) Deductible. No amount shall be payable under Article VII unless and
until the aggregate amount of all indemnifiable Losses otherwise payable exceeds
$250,000 (the “Deductible”), in which event the amount payable shall only
include all future amounts that become payable under Section 7.1 from time to
time thereafter in excess of the Deductible.
     (d) Aggregate Amount Limitation. The aggregate liability for Losses
pursuant to Section 7.1 shall not in any event exceed the Indemnity Escrow
Shares and Parent shall have no claim against the Persons who held Company
Capital Stock at the Effective Time other than for the Indemnity Escrow Shares
(and any proceeds of the shares or distributions with respect to the Indemnity
Escrow Shares).
     7.5 Exclusive Remedy. Parent, on behalf of itself and all other Parent
Indemnitees, and Merger Sub, hereby acknowledge and agree that, from and after
the Closing, the sole and exclusive remedy with respect to any and all claims
for money damages arising out of or relating to this Agreement and the
transactions contemplated hereby, whether based on contract, tort, statute or
otherwise, shall be pursuant and subject to the requirements of the
indemnification provisions set forth in this Article VII. Notwithstanding any of
the foregoing, nothing contained in this Article VII shall in any way impair,
modify or otherwise limit Parent’s or the Company’s right to bring any claim,
demand or suit against the other party based upon such other party’s actual
fraud or intentional or willful misrepresentation or omission, it being
understood that a mere breach of a representation and warranty, without
intentional or willful misrepresentation or omission, does not constitute fraud.

55



--------------------------------------------------------------------------------



 



     7.6 Adjustment to Merger Consideration. Amounts paid for indemnification
under Article VII shall be deemed to be an adjustment to the value of the shares
of Parent Common Stock issued by Parent as a result of the Merger, except as
otherwise required by Law.
     7.7 Representatives’ Capacities; Application of Indemnity Escrow Shares.
The parties acknowledge that the Representatives’ obligations under this
Article VII are solely as a representative of the Persons who held Company
Capital Stock and Notes at the Effective Time in the manner set forth in the
Escrow Agreement with respect to the obligations to indemnify Parent under this
Article VII and that the Representatives shall have no personal responsibility
for any expenses incurred by them in such capacity and that all payments to
Parent as a result of such indemnification obligations shall be made solely
from, and to the extent of, the Indemnity Escrow Shares. Out-of-pocket expenses
of the Representatives for attorneys’ fees and other costs incurred by the
Representatives in their capacity as such shall be borne in the first instance
by Parent, which may make a claim for reimbursement thereof against the
Indemnity Escrow Shares upon the claim with respect to which such expenses are
incurred becoming an Established Claim (as defined in the Escrow Agreement). The
parties further acknowledge that all actions to be taken by Parent pursuant to
this Article VII shall be taken on its behalf by the Committee in accordance
with the provisions of the Escrow Agreement. The Escrow Agent, pursuant to the
Escrow Agreement after the Closing, may apply all or a portion of the Indemnity
Escrow Shares to satisfy any claim for indemnification pursuant to this
Article VII. The Escrow Agent will hold the remaining portion of the Indemnity
Escrow Shares until final resolution of all claims for indemnification or
disputes relating thereto. The Representatives shall have no liability to any
Person, including a Person who has an interest in the Indemnity Escrow Shares or
the Reimbursement Escrow Shares, for any act taken or omitted to be taken by
them in their capacities as Representatives except where such act or omission is
committed in bad faith or fraudulently.
ARTICLE VIII
TERMINATION
     8.1 Termination. This Agreement may be terminated at any time prior to the
Closing:
     (a) by mutual written agreement of Parent and the Company at any time;
     (b) by either Parent or the Company if the Merger shall not have been
consummated by March 15, 2007 for any reason; provided, however, that the right
to terminate this Agreement under this Section 8.1(b) shall not be available to
any party whose action or failure to act has been a principal cause of or
resulted in the failure of the Merger to occur on or before such date and such
action or failure to act constitutes a breach of this Agreement;
     (c) by either Parent or the Company if a Governmental Entity shall have
issued an order, decree, judgment or ruling or taken any other action, in any
case having the effect of permanently restraining, enjoining or otherwise
prohibiting the Merger, which order, decree, ruling or other action is final and
nonappealable;

56



--------------------------------------------------------------------------------



 



     (d) by the Company, upon a material breach of any representation, warranty,
covenant or agreement on the part of Parent set forth in this Agreement, or if
any representation or warranty of Parent shall have become untrue, in either
case such that the conditions set forth in Article VI would not be satisfied as
of the time of such breach or as of the time such representation or warranty
shall have become untrue, provided, that if such breach by Parent is curable by
Parent prior to the Closing Date, then the Company may not terminate this
Agreement under this Section 8.1(d) for thirty (30) days after delivery of
written notice from the Company to Parent of such breach, provided Parent
continues to exercise commercially reasonable efforts to cure such breach (it
being understood that the Company may not terminate this Agreement pursuant to
this Section 8.1(d) if it shall have materially breached this Agreement or if
such breach by Parent is cured during such thirty (30)-day period);
     (e) by Parent, upon a material breach of any representation, warranty,
covenant or agreement on the part of the Company set forth in this Agreement, or
if any representation or warranty of the Company shall have become untrue, in
either case such that the conditions set forth in Article VI would not be
satisfied as of the time of such breach or as of the time such representation or
warranty shall have become untrue, provided, that if such breach is curable by
the Company prior to the Closing Date, then Parent may not terminate this
Agreement under this Section 8.1(e) for thirty (30) days after delivery of
written notice from Parent to the Company of such breach, provided the Company
continues to exercise commercially reasonable efforts to cure such breach (it
being understood that Parent may not terminate this Agreement pursuant to this
Section 8.1(e) if it shall have materially breached this Agreement or if such
breach by the Company is cured during such thirty (30)-day period); or
     (f) by either Parent or the Company, if, at the Special Meeting (including
any adjournments thereof), this Agreement and the transactions contemplated
thereby shall fail to be approved and adopted by the affirmative vote of the
holders of Parent Common Stock required under Parent’s certificate of
incorporation, or the holders of 20% or more of the number of shares of Parent
Common Stock issued in Parent’s initial public offering and outstanding as of
the date of the record date of the Special Meeting exercise their rights to
convert the shares of Parent Common Stock held by them into cash in accordance
with Parent’s certificate of incorporation.
     8.2 Notice of Termination; Effect of Termination. Any termination of this
Agreement under Section 8.1 above will be effective immediately upon (or, if the
termination is pursuant to Section 8.1(d) or Section 8.1(e) and the proviso
therein is applicable, thirty (30) days after) the delivery of written notice of
the terminating party to the other parties hereto. In the event of the
termination of this Agreement as provided in Section 8.1, this Agreement shall
be of no further force or effect and the Merger shall be abandoned, except for
and subject to the following: (i) Sections 5.6, 5.13, 8.2, 8.3 and 8.4 and
Article X (General Provisions) shall survive the termination of this Agreement,
and (ii) nothing herein shall relieve any party from liability for any breach of
this Agreement, including a breach by a party electing to terminate this
Agreement pursuant to Section 8.1(b) caused by the action or failure to act of
such party constituting a principal cause of or resulting in the failure of the
Merger to occur on or before the date stated therein.

57



--------------------------------------------------------------------------------



 



     8.3 Fees and Expenses. All fees and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such expenses whether or not the Merger is consummated.
     8.4 Pre-Closing Breaches. If the Closing does not occur for any reason,
neither Parent nor Merger Sub shall have any recourse against any Signing
Shareholder except with respect to, and only to the extent of damages caused by,
breaches by such Signing Shareholder of its express obligations under this
Agreement.
ARTICLE IX
DEFINED TERMS
     Terms defined in this Agreement are organized alphabetically as follows,
together with the Section and, where applicable, paragraph, number in which
definition of each such term is located:

     
“120% Target Shares”
  Section 1.5(b)(i)
“AAA”
  Section 10.12
“Affiliate”
  Section 10.2(f)
“Agreement”
  Section 1.2
“Approvals”
  Section 2.1(a)
“Audited Financial Statements”
  Section 2.7(a)
“Blue Sky Laws”
  Section 1.13(c)
“Business Plan”
  Section 2.18
“Capitalization Amendment”
  Section 5.1(a)
“Certificate of Merger”
  Section 1.2
“CGCL”
  Recital A
“Charter Documents”
  Section 2.1(a)
“Closing”
  Section 1.2
“Closing Date”
  Section 1.2
“Closing Form 8-K”
  Section 5.4(b)
“Closing Press Release”
  Section 5.4(b)
“Code”
  Recital C
“Committee”
  Section 1.14(a)
“Company”
  Heading
“Company Capital Stock”
  Section 1.5(a)
“Company Closing Certificate”
  Section 6.3(a)
“Company Contracts”
  Section 2.19(a)
“Company Instruments”
  Section 1.6(c)
“Company Intellectual Property”
  Section 2.18
“Company Products”
  Section 2.18
“Company Registered Intellectual Property”
  Section 2.18
“Company Schedule”
  Article II Preamble
“Company Stock Options”
  Section 2.3(b)
“Company Warrants”
  Section 2.3(b)

58



--------------------------------------------------------------------------------



 



     
“Continental”
  Section 1.6(a)
“Corporate Records”
  Section 2.1(c)
“Deductible”
  Section 7.4(c)
“DGCL”
  Section 5.1(b)
“Disclosure Schedules”
  Section 5.14
“Dissenter”
  Section 1.17(a)
“Dissenting Shares”
  Section 1.17(b)
“Effective Time”
  Section 1.2
“Environmental Law”
  Section 2.16(b)
“Escrow Agreement”
  Section 1.11(a)
“Escrow Shares”
  Section 1.11(b)
“Exchange Act”
  Section 1.13(c)
“Exchange Agent”
  Section 1.6(a)
“Governmental Action/Filing”
  Section 2.21
“Governmental Entity”
  Section 1.13(c)
“Hazardous Substance”
  Section 2.16(c)
“Indemnity Escrow Period”
  Section 1.11(a)
“Indemnity Escrow Shares”
  Section 1.11(a)
“Insider”
  Section 2.19(a)(i)
“Insurance Policies”
  Section 2.20
“Intellectual Property”
  Section 2.18
“IPO”
  Section 3.21
“Knowledge”
  Section 10.2(d)
“Legal Requirements”
  Section 10.2(b)
“Lien”
  Section 10.2(e)
“Losses”
  Section 7.1(b)
“Material Adverse Effect”
  Section 10.2(a)
“Material Company Contracts”
  Section 2.19(a)
“Merger”
  Section 1.1
“Merger Shares”
  Section 1.5(a)
“Merger Sub”
  Heading
“Merger Sub Common Stock”
  Section 1.5(d)
“Milestone Shares”
  Section1.5(b)(iii)
“Name Change Amendment”
  Section 5.1(a)
“NASD”
  Section 3.23
“Notes”
  Section 1.5(a)
“Notice of Claim”
  Section 7.2(a)
“OTC BB”
  Section 3.23
“Parent”
  Heading
“Parent Closing Certificate”
  Section 6.2(a)
“Parent Common Stock”
  Section 3.3(a)
“Parent Contracts”
  Section 3.19(a)
“Parent Convertible Securities”
  Section 3.3(b)
“Parent Indemnitees”
  Section 7.1(a)
“Parent Plan”
  Section 5.1(a)
“Parent Preferred Stock”
  Section 3.3(a)

59



--------------------------------------------------------------------------------



 



     
“Parent SEC Reports”
  Section 3.7(a)
“Parent Schedule”
  Article III Preamble
“Parent Stock Options”
  Section 3.3(b)
“Parent Stockholder Approval”
  Section 5.1(a)
“Parent Warrants”
  Section 3.3(b)
“Patents”
  Section 2.18
“Person”
  Section 10.2(c)
“Personal Property”
  Section 2.14(b)
“Plan/Plans”
  Section 2.11(a)
“Proxy Statement/Prospectus”
  Section 5.1(a)
“Reimbursement Escrow Shares”
  Section 1.11(b)
“Registered Intellectual Property”
  Section 2.18
“Registration Statement”
  Section 5.1(a)
“Representatives”
  Section 1.14(b)
“Returns”
  Section 2.15(b)(ii)
“Revenue Target”
  Section 1.5(b)(i)
“Revenues”
  Section 1.5(b)(iii)
“Securities Act”
  Section 1.13(c)
“Special Meeting”
  Section 5.1(a)
“Signing Shareholder/Signing Shareholders”
  Heading
“Subsidiary/Subsidiaries”
  Section 2.2
“Surviving Corporation”
  Section 1.1
“Target Shares”
  Section 1.5(b)(i)
“Tax/Taxes”
  Section 2.15(a)
“Third Party Claim”
  Section 7.2
“Trademarks”
  Section 2.18
“Trust Fund”
  Section 3.25
“Unaudited Financial Statements”
  Section 2.7(b)
“U.S. GAAP”
  Section 2.7(a)

ARTICLE X
GENERAL PROVISIONS
     10.1 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by commercial
delivery service, or sent via telecopy (receipt confirmed) to the parties at the
following addresses or telecopy numbers (or at such other address or telecopy
numbers for a party as shall be specified by like notice):
     if to Parent, to:
Ithaka Acquisition Corp.
100 South Pointe Drive, Suite 2305
Miami Beach, Florida 33130
Attention: Eric M. Hecht, President and CFO
Telephone: 305-532-3800
Facsimile: 646-453-1400
     with a copy to:
David Alan Miller, Esq.
Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York, New York 10174-1901
Telephone: 212-818-8661
Facsimile: 212-818-8881
     if to the Company or Signing Shareholders, to:
Coldstuff Corporation
15770 Laguna Canyon Road, Suite 150
Irvine, California 92618
Attention: William J. Worthen
Telephone: 949-453-0150
Facsimile: 949-453-0702
     with a copy to:
Sheppard, Mullin, Richter & Hampton LLP
650 Town Center Drive, 4th Floor
Costa Mesa, California 92626
Attention: Ethan Feffer
Telephone: 714-513-5100
Facsimile: 714-513-5130
     10.2 Interpretation. The definitions of the terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context shall require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. When a reference is made in this Agreement to an
Exhibit or Schedule, such reference shall be to an Exhibit or Schedule to this
Agreement unless otherwise indicated. When a reference is made in this Agreement
to Sections or subsections, such reference shall be to a Section or subsection
of this Agreement. Unless otherwise indicated the words “include,” “includes”
and “including” when used herein shall be deemed in each case to be followed by
the words “without limitation.” The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. When reference is made herein
to “the business of” an entity, such reference shall be deemed to include the
business of all direct and indirect Subsidiaries of such entity. Reference to
the Subsidiaries of an entity shall be deemed to include all direct and indirect
Subsidiaries of such entity. For purposes of this Agreement:
     (a) the term “Material Adverse Effect” when used in connection with an
entity means any change, event, violation, inaccuracy, circumstance or effect,

60



--------------------------------------------------------------------------------



 



individually or when aggregated with other changes, events, violations,
inaccuracies, circumstances or effects, that is materially adverse to the
business, assets (including intangible assets), revenues, financial condition or
results of operations of such entity, it being understood that none of the
following alone or in combination shall be deemed, in and of itself, to
constitute a Material Adverse Effect: (i) changes attributable to the public
announcement or pendency of the transactions contemplated hereby, (ii) changes
in general national or regional economic conditions or United States or global
financial markets, (iii) changes in Legal Requirements or U.S. GAAP, or (iv) any
SEC rulemaking requiring enhanced disclosure of reverse merger transactions with
a public shell;
     (b) the term “Legal Requirements” means any federal, state, local,
municipal, foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity and all
requirements set forth in applicable Company Contracts or Parent Contracts;
     (c) the term “Person” shall mean any individual, corporation (including any
non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
limited liability company or joint stock company), firm or other enterprise,
association, organization, entity or Governmental Entity;
     (d) the term “knowledge” means actual knowledge or awareness as to a
specified fact or event of a Person that is an individual or of an executive
officer or director of a Person that is a corporation or of a Person in a
similar capacity of an entity other than a corporation;
     (e) the term “Lien” means any mortgage, pledge, security interest,
encumbrance, lien, restriction or charge of any kind (including, without
limitation, any conditional sale or other title retention agreement or lease in
the nature thereof, any sale with recourse against the seller or any Affiliate
of the seller, or any agreement to give any security interest);
     (f) the term “Affiliate” means, as applied to any Person, any other Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with, such Person. For purposes of this definition, “control”
(including with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise;
     (g) all monetary amounts set forth herein are referenced in United States
dollars, unless otherwise noted; and

61



--------------------------------------------------------------------------------



 



     (h) with respect to any time after the Effective Time, all references in
this Agreement to shareholders of the Company shall mean references to those
Persons who held Company Capital Stock at the Effective Time.
     10.3 Counterparts; Facsimile Signatures. This Agreement and all other
documents executed in connection with the transactions contemplated hereby, and
the consummation thereof, may be executed in one or more counterparts, all of
which shall be considered one and the same document and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party, it being understood that all parties need not sign
the same counterpart. Delivery by facsimile to counsel for the other party of a
counterpart executed by a party shall be deemed to meet the requirements of the
previous sentence.
     10.4 Entire Agreement; Third Party Beneficiaries. This Agreement and the
documents and instruments and other agreements among the parties hereto as
contemplated by or referred to herein, including the Schedules hereto
(a) constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof, it being understood that the Letter of Intent between Parent and the
Company, dated August 29, 2006, is hereby terminated in its entirety and shall
be of no further force and effect (except to the extent expressly stated to
survive the execution of this Agreement and the consummation of the transactions
contemplated hereby); and (b) are not intended to confer upon any other person
any rights or remedies hereunder (except as specifically provided in this
Agreement).
     10.5 Severability. In the event that any provision of this Agreement, or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.
     10.6 Other Remedies; Specific Performance. Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy. The parties hereto
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction, this
being in addition to any other remedy to which they are entitled at law or in
equity.
     10.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the law that
might otherwise govern under applicable principles of conflicts of law thereof.

62



--------------------------------------------------------------------------------



 



     10.8 Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.
     10.9 Assignment. No party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other parties. Subject to the first sentence of this Section 10.9, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns.
     10.10 Amendment. This Agreement may be amended by the parties hereto at any
time by execution of an instrument in writing signed on behalf of Parent and the
Company; provided that, if such amendment adversely affects the interests of the
Signing Shareholders hereunder, it shall also be signed by or on behalf of
Signing Shareholders who own, in the aggregate, not less than sixty percent
(60%) of the shares of Company Capital Stock owned by all of the Signing
Shareholders.
     10.11 Extension; Waiver. At any time prior to the Closing, any party hereto
may, to the extent legally allowed, (i) extend the time for the performance of
any of the obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto and (iii) waive compliance
with any of the agreements or conditions for the benefit of such party contained
herein. Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party. Delay in exercising any right under this Agreement shall
not constitute a waiver of such right.
     10.12 Arbitration. Any disputes or claims arising under or in connection
with this Agreement or the transactions contemplated hereunder shall be resolved
by binding arbitration. Notice of a demand to arbitrate a dispute by either
party shall be given in writing to the other at their last known address.
Arbitration shall be commenced by the filing by a party of an arbitration demand
with the American Arbitration Association (“AAA”) in its office in New York
City, New York. The arbitration and resolution of the dispute shall be resolved
by a single arbitrator appointed by the AAA pursuant to AAA rules. The
arbitration shall in all respects be governed and conducted by applicable AAA
rules, and any award and/or decision shall be conclusive and binding on the
parties. The arbitration shall be conducted in New York City, New York. The
arbitrator shall supply a written opinion supporting any award, and judgment may
be entered on the award in any court of competent jurisdiction. Each party shall
pay its own fees and expenses for the arbitration, except that any costs and
charges imposed by the AAA and any fees of the arbitrator for his services shall
be assessed against the losing party by the arbitrator. In the event that
preliminary or permanent injunctive relief is necessary or desirable in order to
prevent a party from acting contrary to this Agreement or to prevent irreparable
harm prior to a confirmation of an arbitration award, then either party is
authorized and entitled to commence a lawsuit solely to obtain equitable relief
against the other pending the completion of the arbitration in a court having
jurisdiction over the parties. Each party hereby consents to the exclusive
jurisdiction of the federal and state courts located in the State of New York
New York

63



--------------------------------------------------------------------------------



 



County, for such purpose. All rights and remedies of the parties shall be
cumulative and in addition to any other rights and remedies obtainable from
arbitration.
[The remainder of this page has been intentionally left blank.]

64



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first written above.

                  ITHAKA ACQUISITION CORP.  
 
           
 
  By:   s/ Eric M. Hecht    
 
           
 
      Eric M. Hecht, President
and Chief Financial Officer    
 
                ITHAKA SUB ACQUISITION CORP.
 
           
 
  By:   s/ Eric M. Hecht    
 
           
 
      Eric M. Hecht, President    
 
                ALSIUS CORPORATION    
 
           
 
  By:   s/ William J. Worthen    
 
           
 
      William J. Worthen, President
and Chief Executive Officer    
 
                SIGNING SHAREHOLDERS:    
 
                [See separate signature pages.]    

65



--------------------------------------------------------------------------------



 



SIGNING SHAREHOLDER SIGNATURE PAGE 1 TO MERGER AGREEMENT

                  s/ William J. Worthen                   William J. Worthen    
 
                s/ Lynn Shimada                   Lynn Shimada    
 
                MAYFIELD VIII    
 
           
 
  By:   s/ A. Grant Heidrich    
 
           
 
  Name:   A. Grant Heidrich    
 
  Title:   Managing Director    
 
           
 
  Address:   2800 Sand Hill Road    
 
      Menlo Park, CA 94025    
 
                MAYFIELD ASSOCIATES FUND III
 
           
 
  By:   s/ A. Grant Heidrich    
 
           
 
  Name:   A. Grant Heidrich    
 
  Title:   Managing Director    
 
                Address: 2800 Sand Hill Road
   
 
      Menlo Park, CA 94025    

66



--------------------------------------------------------------------------------



 



SIGNING SHAREHOLDER SIGNATURE PAGE 2 TO MERGER AGREEMENT

                  FEVER TRUST    
 
           
 
  By:   s/ James T. Beck    
 
           
 
  Name:   James T. Beck    
 
  Title:   Authorized Signatory    
 
           
 
  Address:   2800 Sand Hill Road    
 
      Menlo Park, CA 94025    
 
                FEVER TRUST II    
 
           
 
  By:   s/ James T. Beck    
 
           
 
  Name:   James T. Beck    
 
  Title:   Authorized Signatory    
 
           
 
  Address:   2800 Sand Hill Road    
 
      Menlo Park, CA 94025    
 
                FEVER TRUST III    
 
           
 
  By:   s/ James T. Beck    
 
           
 
  Name:   James T. Beck    
 
  Title:   Authorized Signatory    
 
           
 
  Address:   2800 Sand Hill Road    
 
      Menlo Park, CA 94025    

67



--------------------------------------------------------------------------------



 



SIGNING SHAREHOLDER SIGNATURE PAGE 3 TO MERGER AGREEMENT

                  HUTTON LIVING TRUST  
 
           
 
  By:   s/ Wende Hutton    
 
           
 
  Name:   Wende S. Hutton    
 
  Title:   Trustee    
 
           
 
  Address:   2 Santiago Avenue    
 
      Atherton, CA 94027    

68



--------------------------------------------------------------------------------



 



SIGNING SHAREHOLDER SIGNATURE PAGE 4 TO MERGER AGREEMENT

                  NEW ENTERPRISE ASSOCIATES VII, L.P.  
 
                By:   NEA Partners VII, Limited Partnership         Its General
Partner
 
           
 
  By:   s/ C. Richard Kramlich    
 
           
 
  Name:   C. Richard Kramlich    
 
  Title:   General Partner    
 
           
 
  Address:   2800 Sand Hill Road    
 
      Menlo Park, CA 94025    
 
                NEA PRESIDENTS FUND, L.P.
 
                By:   NEA General Partners, L.P.         Its General Partner
 
           
 
  By:   s/ C. Richard Kramlich    
 
           
 
  Name:   C. Richard Kramlich    
 
  Title:   General Partner    
 
           
 
  Address:   2800 Sand Hill Road    
 
      Menlo Park, CA 94025    

69



--------------------------------------------------------------------------------



 



SIGNING SHAREHOLDER SIGNATURE PAGE 5 TO MERGER AGREEMENT

                  NEA VENTURES 1997, LIMITED PARTNERSHIP  
 
           
 
  By:   s/ Cindy Crnkovich    
 
           
 
  Name:   Cindy Crnkovich    
 
  Title:   Vice President    
 
           
 
  Address:   2800 Sand Hill Road    
 
      Menlo Park, CA 94025    

70



--------------------------------------------------------------------------------



 



SIGNING SHAREHOLDER SIGNATURE PAGE 6 TO MERGER AGREEMENT

                  SIGHTLINE HEALTHCARE FUND II, L.P.  
 
           
 
  By:   s/ Archie C. Smith    
 
           
 
  Name:   Archie C. Smith    
 
  Title:   Managing Director    
 
           
 
  Address:   50 South Sixth Street, Suite 1390    
 
      Minneapolis, MN 55402    
 
                VERTICAL FUND I, L.P.
 
                By:   Vertical Group, L.P., General Partner
 
           
 
  By:   s/ Jack Lasersohn    
 
           
 
  Name:   Jack Lasersohn    
 
  Title:   General Partner    
 
           
 
  Address:   25 DeForest Avenue    
 
      Summit, NJ 07901    
 
                VERTICAL FUND II, L.P.
 
                By:   Vertical Group, L.P., General Partner
 
           
 
  By:   s/ Jack Lasersohn    
 
           
 
  Name:   Jack Lasersohn    
 
  Title:   General Partner    
 
           
 
  Address:   25 DeForest Avenue    
 
      Summit, NJ 07901    

71



--------------------------------------------------------------------------------



 



SIGNING SHAREHOLDER SIGNATURE PAGE 7 TO MERGER AGREEMENT

                  MPM BIOVENTURES II, L.P.  
 
                By:   MPM Asset Management II, L.P.,         its General Partner
 
                By:   MPM Asset Management II LLC,         its General Partner
 
           
 
  By:   s/ Kurt C. Wheeler    
 
           
 
  Name:   Kurt C. Wheeler    
 
  Title:   Investment Manager    
 
           
 
  Address:   200 Clarendon Street, 54th Floor    
 
      Boston, MA 02116    
 
                MPM BIOVENTURES II-QP, L.P.
 
                By:   MPM Asset Management II, L.P.,         its General Partner
 
                By:   MPM Asset Management II LLC,         its General Partner
 
           
 
  By:   s/ Kurt C. Wheeler    
 
           
 
  Name:   Kurt C. Wheeler    
 
  Title:   Investment Manager    
 
           
 
  Address:   200 Clarendon Street, 54th Floor    
 
      Boston, MA 02116    

72



--------------------------------------------------------------------------------



 



SIGNING SHAREHOLDER SIGNATURE PAGE 8 TO MERGER AGREEMENT

                  MPM BIOVENTURES GMBH & CO. PARALLEL-BETEILIGUNGS KG  
 
                By:   MPM Asset Management II, L.P., in its capacity
 
      as the Special Limited Partner    
 
                By:   MPM Asset Management II LLC,
 
      its General Partner    
 
           
 
  By:   s/ Kurt C. Wheeler    
 
           
 
  Name:   Kurt C. Wheeler    
 
  Title:   Investment Manager    
 
           
 
  Address:   200 Clarendon Street, 54th Floor    
 
      Boston, MA 02116    
 
                MPM ASSET MANAGEMENT INVESTORS 2000 B LLC
 
           
 
  By:   s/ Kurt C. Wheeler    
 
           
 
  Name:   Kurt C. Wheeler    
 
  Title:   Investment Manager    
 
           
 
  Address:   200 Clarendon Street, 54th Floor    
 
      Boston, MA 02116    

73



--------------------------------------------------------------------------------



 



SIGNING SHAREHOLDER SIGNATURE PAGE 9 TO MERGER AGREEMENT

                  CHANNEL MEDICAL PARTNERS, L.P.  
 
           
 
  By:   s/ Carol Dorothy Winslow    
 
           
 
  Name:   Carol Dorothy Winslow    
 
  Title:   Principal    
 
           
 
  Address:   5750 Old Orchard Road, Suite 310    
 
      Skokie, IL 60077    

74



--------------------------------------------------------------------------------



 



SIGNING SHAREHOLDER SIGNATURE PAGE 10 TO MERGER AGREEMENT

                  CANAAN EQUITY II L.P.    
 
                By:   Canaan Equity Partners II LLC
 
           
 
  By:   s/ Guy M. Russo    
 
           
 
      Member/Manager    
 
           
 
  Address:   105 Rowayton Avenue    
 
      Rowayton, CT 06853    
 
                CANAAN EQUITY II L.P. (QP)
 
                By:   Canaan Equity Partners II LLC
 
           
 
  By:   s/ Guy M. Russo    
 
           
 
      Member/Manager    
 
           
 
  Address:   105 Rowayton Avenue    
 
      Rowayton, CT 06853    
 
                CANAAN EQUITY II ENTREPRENEURS LLC
 
                By:   Canaan Equity Partners II LLC
 
           
 
  By:   s/ Guy M. Russo    
 
           
 
      Manager    
 
           
 
  Address:   105 Rowayton Avenue    
 
      Rowayton, CT 06853    

75



--------------------------------------------------------------------------------



 



INDEX OF EXHIBITS AND SCHEDULES

         
Exhibits
       
Exhibit A
  -   Amended and Restated Articles of Incorporation of the Company
Exhibit B
  -   By-Laws of Merger Sub
Exhibit C
  -   Form of Escrow Agreement
Exhibit D
  -   Form of Lock-Up Agreement
Exhibit E
  -   Form of Opinion of Graubard Miller
Exhibit F
  -   Material Terms for Employment Agreement for William J. Worthen
Exhibit G
  -   Form of Opinion of Sheppard, Mullin, Richter & Hampton LLP
 
       
Schedules
       
Schedule 1.5(a)
  -   Allocation of Merger Shares and Milestone Shares
Schedule 1.12
  -   Affiliates of the Company
Schedule 2
  -   Company Schedule
Schedule 3
  -   Parent Schedule
Schedule 4.1
  -   Company and Parent Permitted Actions
Schedule 5.2
  -   Directors and Officers of Parent and the Company
Schedule 6.2(i)
  -   Parent Resignations
Schedule 6.3(k)
  -   Company Resignations

76



--------------------------------------------------------------------------------



 



SCHEDULE 1.5(a)
ALLOCATION OF MERGER SHARES AND MILESTONE SHARES
     The order of distribution of the Merger Shares and Milestone Shares is as
follows:

  •   First, the Merger Shares and, if necessary, the Milestone Shares shall be
distributed to holders of outstanding unsecured convertible promissory notes,
issued by Alsius Corporation in April 2006, August 2006 and October 2006,
representing a value equal to 1.5 times the outstanding principal amount of
notes and accrued interest thereon (up to an aggregate of $11.2 million in the
principal amount plus accrued interest).     •   Next, the Merger Shares and, if
necessary, the Milestone Shares remaining shall be distributed to the holders of
Series F Preferred Stock up to an aggregate value of $49,914,846.     •   Next,
the Merger Shares and, if necessary, the Milestone Shares remaining, if any,
shall be distributed to the holders of Series A (up to $80,775), Series B (up to
$74,000), Series C-D (up to $15,820,260), Series E (up to $21,336,525) and
Series F Preferred Stock (up to $24,957,423), up to an aggregate value for
Series A through Series F of $62,268,983.     •   Next, the Merger Shares and
Milestone Shares remaining, if any, shall be distributed to the holders of
Common Stock, Series C-D, Series E and Series F Preferred Stock pro rata based
on the number of shares of Common Stock held by each holder (assuming conversion
of all such Series C-D, Series E and Series F Preferred Stock into Common
Stock).

77



--------------------------------------------------------------------------------



 



SCHEDULE 1.12
AFFILIATES OF THE COMPANY
William M. Greene, M.D.
Wende S. Hutton
Jack W. Lasersohn
Kurt C. Wheeler
Carol D. Winslow

78



--------------------------------------------------------------------------------



 



SCHEDULE 2
COMPANY SCHEDULE
(Information Furnished Separately)

         
Schedule 2.1
  -   Organization and Qualification
Schedule 2.3
  -   Capitalization
Schedule 2.5
  -   No Conflict
Schedule 2.6
  -   Compliance
Schedule 2.7
  -   Financial Statements
Schedule 2.8
  -   No Undisclosed Liabilities
Schedule 2.9
  -   Absence of Certain Changes or Events
Schedule 2.11
  -   Employee Benefit Plans
Schedule 2.14
  -   Title to Property
Schedule 2.15
  -   Taxes
Schedule 2.17
  -   Brokers; Third Party Expenses
Schedule 2.18
  -   Intellectual Property
Schedule 2.19
  -   Agreements, Contacts and Commitments
Schedule 2.20
  -   Insurance
Schedule 2.21
  -   Governmental Actions/Filings
Schedule 2.22
  -   Interested Party Transactions

79



--------------------------------------------------------------------------------



 



SCHEDULE 3
PARENT SCHEDULE
(Information Furnished Separately)

         
Schedule 3.3
  -   Capitalization
Schedule 3.7
  -   SEC Filings; Financial Statements
Schedule 3.14
  -   Title to Property
Schedule 3.15
  -   Taxes
Schedule 3.17
  -   Brokers
Schedule 3.19
  -   Agreements, Contracts and Commitments
Schedule 3.26
  -   Governmental Filings

80



--------------------------------------------------------------------------------



 



SCHEDULE 4.1
COMPANY AND PARENT PERMITTED ACTIONS
Company Permitted Actions:
The Company may continue to borrow in accordance with loan agreements and
commitments in effect on the date of the Agreement
The Company may establish a management bonus plan in accordance with
Section 5.21 of the Agreement
Parent Permitted Actions:
Parent may amend its Warrant Agreement dated August 17, 2005 with respect to
issues addressed in EITF 0019.

81



--------------------------------------------------------------------------------



 



SCHEDULE 5.2
DIRECTORS AND OFFICERS OF PARENT AND THE COMPANY
PARENT OFFICERS AND DIRECTORS
Directors
Paul A. Brooke (to stand for re-election in 2008)
Eric M. Hecht (to stand for re-election in 2010)
William J. Worthen
Four Persons to be designated by the Company
Officers
To be designated by the Company
COMPANY OFFICERS AND DIRECTORS
Directors
To be designated by the Company
Officers
To be designated by the Company

82



--------------------------------------------------------------------------------



 



SCHEDULE 6.2(i)
PARENT RESIGNATIONS
John M. Glazer shall resign as a director of Parent and from all of his
positions as an officer of Parent.
Eric M. Hecht and Paul A. Brook shall each resign from all of his positions as
an officer of Parent.
All of the above resignations will be effective as of the Closing Date.

83



--------------------------------------------------------------------------------



 



SCHEDULE 6.3(k)
COMPANY RESIGNATIONS
Resigning directors and officers shall be designated by the Company.
All of the above resignations will be effective as of the Closing Date.

84